Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 1 of 103    PageID 558



                     IN THE UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF TENNESSEE
                               WESTERN DIVISION

                                      )
 MICHELE ALSBROOK, LATANYA            )
 BROWNLEE, BUFFY CLEVEN               )
 (BELL), BARBARA COLLINS,             )
 EDWARD EVANS, WENDY HOLLEY,          )
 KENDRA LLOYD, CALEB MARTIN,          )
 MERCEDES TREADWAY, KENDRA            )
 WARREN, and DARREN WILLIAMS,         )
                                      )
        Plaintiffs,                   )
                                      )
 v.                                   )     No. 2:19-cv-02583
                                      )
 CONCORDE CAREER COLLEGES,            )
 INC.,                                )
                                      )
        Defendant.                    )
                                      )

                                  ORDER


        Before the Court is Defendant Concorde Career Colleges,

 Inc.’s    (“Concorde”)    January   9,    2020   Motion   to    Dismiss    for

 Failure to State a Claim (the “Motion to Dismiss”).                 (ECF No.

 30.)     On March 20, 2020, Plaintiffs responded.              (ECF No. 41.)

 On April 10, 2020, Concorde replied.         (ECF No. 45.)

        For   the   following   reasons,    the   Motion   to     Dismiss   is

 GRANTED IN PART and DENIED IN PART.

 I.     Background

        For purposes of the Motion to Dismiss, the facts are taken

 from the Amended Complaint.
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 2 of 103   PageID 559



       Concorde    is   a   career   college   that    offers   healthcare-

 related programs and degrees.            (ECF No. 23 ¶ 17.)       Concorde

 offers a Health Information Management (“HIM”) program of study

 through which students can obtain an associate’s degree in HIM.

 (Id. ¶ 20.)      Plaintiffs are former students in the HIM program.

 (Id. ¶ 22.)      Each Plaintiff graduated from the HIM program with

 an associate’s degree.       (Id. ¶¶ 60, 64.)

       Plaintiffs were enrolled in, and graduated from, the HIM

 program at different times between 2013 and 2016.               They fall

 into four groups:

        Plaintiff Group        Enrollment Date        Graduation Date

     Group 1 (Plaintiffs
     Collins, Evans,
                                March 1, 2013          June 17, 2014
     Warren, and
     Treadway)

     Group 2 (Plaintiffs
     Bell, Brownlee, and       October 1, 2013        February 18, 2015
     Williams)


     Group 3 (Plaintiffs
     Alsbrook and                June 1, 2014         October 31, 2015
     Martin)


     Group 4 (Plaintiffs
                                 May 1, 2015          August 23, 2016
     Holley and Lloyd)



 (Id. ¶¶ 34, 39, 46, 51.)1


 1
   The Amended Complaint alleges that the members of Group 4 were
 enrolled in the HIM program until October 23, 2017. (ECF No. 23

                                      2
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 3 of 103   PageID 560



        Plaintiffs allege that, before, while, and after they were

 Concorde     students,      Concorde   repeatedly    misrepresented      the

 present or future accreditation status of the HIM program with

 the    Commission     on   Accreditation   for   Health   Informatics    and

 Information Management Education (“CAHIIM”). 2            (See id. ¶¶ 23-

 77.)     For an HIM degree to be of practical use, the holder of

 the degree must be able to sit for, and pass, the Registered

 Health Information Technician (“RHIT”) exam administered by the

 American     Health    Information     Management   Association.        (Id.

 ¶¶ 23, 28.)     To sit for the RHIT exam, a candidate must have a

 degree from an accredited HIM program. (Id. ¶ 29.)            Individuals

 who pass the RHIT exam receive an RHIT certification.                   (Id.

 ¶ 23.)

        Concorde’s HIM program was not accredited when Plaintiffs

 enrolled.     (Id. ¶ 27.)      It was not accredited when Plaintiffs

 graduated.     (Id. ¶ 60.)      Plaintiffs allege that Concorde made

 ¶ 51.) That is clearly erroneous. The Amended Complaint elsewhere
 pleads that all Plaintiffs received post-graduation communications
 from Concorde in June 2017. (Id. ¶¶ 64, 66.) In the Motion to
 Dismiss, Concorde represents that the members of Group 4 graduated
 on August 23, 2016. (ECF No. 30-1 at 4.) Concorde attaches the
 diplomas for the members of Group 4, which corroborate that
 representation. (See ECF No. 33.) Plaintiffs do not dispute that
 the members of Group 4 graduated on August 23, 2016. (See generally
 ECF No. 41.)
 2
   There is a difference between institutional accreditation and
 programmatic accreditation. Concorde is accredited as an
 educational institution. (See ECF No. 23 ¶ 64.) Separately,
 certain of Concorde’s programs of study are programmatically
 accredited on a program-by-program basis. (See id.) Throughout
 this Order, references to “accreditation” are to the programmatic
 accreditation of the HIM program with CAHIIM.

                                        3
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 4 of 103            PageID 561



 many misrepresentations about the accreditation status of the

 HIM program.      They allege that, both before and during their

 enrollment,      Concorde    repeatedly     represented         that    the     HIM

 program    was   currently    accredited    or     would   be    by     the    time

 Plaintiffs graduated, and that Plaintiffs would graduate with

 the ability to sit for the RHIT exam.              (See id. ¶¶ 23, 26, 31,

 33, 35-36, 38, 41, 43-45, 47, 49, 52, 56-57.)                     They allege

 that, after they graduated, Concorde represented that the HIM

 program would be accredited “soon.”          (See id. ¶¶ 61, 68.)

       Plaintiffs       also      allege          that      Concorde            made

 misrepresentations about two topics related to, but distinct

 from, accreditation status.           First, they allege that, after

 graduation, Concorde represented that, once the HIM program

 became accredited, Concorde would offer remedial training, at

 no charge, to prepare Plaintiffs to successfully sit for the

 RHIT exam.       (See id. ¶¶ 64, 66.)        Second, they allege that,

 after graduation, Concorde represented that, “should the [HIM]

 program    not    obtain    accreditation     by    September          1,   2018,”

 Concorde would issue Plaintiffs “a full refund of tuition and

 other fees, and any applicable grants.”             (Id. ¶ 64.)

       Concorde’s    HIM     program   did   not     become      accredited       by

 September 1, 2018.          (Id. ¶ 69.)      After September 1, 2018,

 Plaintiffs asked that Concorde refund their tuition.                           (Id.



                                       4
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 5 of 103                   PageID 562



 ¶ 70.)      Concorde      refused     to   refund       tuition          to   any   of    the

 Plaintiffs.       (Id.)

        The HIM program became accredited on or around December

 31, 2018.     (Id. ¶ 74.)        Before December 31, 2018, Plaintiffs

 were not eligible to sit for the RHIT exam or to obtain an RHIT

 certification.        (Id. ¶¶ 64, 74.)                After December 31, 2018,

 Concorde     offered       Plaintiffs          a    remedial        training        program

 designed to prepare them to sit for the RHIT exam.                            (Id. ¶ 77.)

 However,    the    remedial     program            offered    was    insufficient         to

 prepare Plaintiffs to sit successfully for the RHIT exam and

 conflicted    with     some    Plaintiffs’           employment          or   educational

 schedules.    (Id. ¶¶ 77-78.)

        On August 29, 2019, Plaintiffs filed the Complaint.                               (ECF

 No. 1.)      On November 25, 2019, Plaintiffs filed the Amended

 Complaint.    (ECF No. 23.)         In the Amended Complaint, Plaintiffs

 assert seven claims against Concorde: (1) fraud and fraudulent

 inducement to contract (the “fraud claim”); (2) unfair and

 deceptive    acts    or     practices      in       violation       of    the    Tennessee

 Consumer Protection Act (“TCPA”), Tenn. Code Ann. §§ 47-18-101

 et seq. (the “TCPA claim”); (3) negligent misrepresentation;

 (4)    promissory         estoppel;     (5)         breach      of       contract;       (6)

 negligence;    and     (7)    quasi-contract           and/or       unjust      enrichment

 (the     “unjust    enrichment        claim”).               (See    id.      ¶¶ 91-126.)

 Plaintiffs seek compensatory damages for: (1) the cost of their

                                            5
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 6 of 103                  PageID 563



 tuition and expenses; (2) the interest they incurred on their

 student     loans;       (3)    the    value      of    the     time     they       spent

 participating       in    the    HIM   program;        (4)    the   value      of    lost

 employment opportunities; and (5) the value of lost earnings.

 (See id. ¶ 128(a)-(e).)               Plaintiffs also seek treble damages

 for the TCPA claim; punitive damages; and attorney’s fees and

 suit expenses.       (Id. ¶ 128(f)-(h).)

       On January 9, 2019, Concorde filed the Motion to Dismiss

 under Federal Rule of Civil Procedure 12(b)(6), asserting that

 Plaintiffs have failed to state a claim upon which relief can

 be granted.     (ECF No. 30.)

 II.   Jurisdiction and Choice of Law

       The   Court    has       diversity       jurisdiction     under     28     U.S.C.

 § 1332.     Plaintiffs Alsbrook, Brownlee, Collins, Evans, Holley,

 Lloyd, Treadway, Warren, and Williams are resident citizens of

 Tennessee.     (ECF No. 23 ¶¶ 1-2, 4-7, 9-11.)                      Plaintiffs Bell

 and Martin are resident citizens of Mississippi.                          (Id. ¶¶ 3,

 8.)    Concorde is a Delaware corporation with its principal

 place of business in Mission, Kansas.                  (Id. ¶ 12.)       The parties

 are completely diverse.

       The    amount-in-controversy               requirement        is    satisfied.

 Plaintiffs    allege       that    the     amount      in    controversy        exceeds

 $75,000.      (Id. ¶ 13.)         “[T]he sum claimed by the plaintiff

 controls if the claim is apparently made in good faith.”                              St.

                                            6
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 7 of 103      PageID 564



 Paul Mercury Indem. Co. v. Red Cab Co., 303 U.S. 283, 288

 (1938).

       State   substantive     law   applies   to    state   law    claims   in

 federal court.       See Erie R.R. Co. v. Tompkins, 304 U.S. 64, 78-

 80 (1938).        When there is no dispute that a certain state’s

 substantive law applies, the court need not conduct a choice-

 of-law analysis sua sponte.          See GBJ Corp. v. E. Ohio Paving

 Co., 139 F.3d 1080, 1085 (6th Cir. 1998).               The parties assume

 that Tennessee substantive law applies to Plaintiffs’ claims.

 (See ECF No. 30-1 at 6-19; ECF No. 41 at 8-28.)              The Court will

 apply Tennessee substantive law.

 III. Standard of Review

       Rule    12(b)(6)    allows    dismissal      of   a   complaint    that

 “fail[s] to state a claim upon which relief can be granted.”                 A

 Rule 12(b)(6) motion permits the “defendant to test whether, as

 a matter of law, the plaintiff is entitled to legal relief even

 if everything alleged in the complaint is true.”                    Mayer v.

 Mylod, 988 F.2d 635, 638 (6th Cir. 1993) (citing Nishiyama v.

 Dickson Cty., 814 F.2d 277, 279 (6th Cir. 1987)).                 A motion to

 dismiss tests only whether the plaintiff has pled a cognizable

 claim and allows the court to dismiss meritless cases that

 would     waste    judicial   resources   and      result   in    unnecessary

 discovery.        See Brown v. City of Memphis, 440 F. Supp. 2d 868,

 872 (W.D. Tenn. 2006).

                                      7
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 8 of 103                PageID 565



       When evaluating a motion to dismiss for failure to state a

 claim, the Court must determine whether the complaint alleges

 “sufficient factual matter, accepted as true, to ‘state a claim

 to relief that is plausible on its face.’”                      Ashcroft v. Iqbal,

 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly,

 550 U.S. 544, 570 (2007)).                The “[f]actual allegations must be

 enough to raise a right to relief above [a] speculative level.”

 Ass’n of Cleveland Fire Fighters v. City of Cleveland, 502 F.3d

 545, 548 (6th Cir. 2007) (quoting Twombly, 550 U.S. at 555).

       A claim is plausible on its face if “the plaintiff pleads

 factual content that allows the court to draw the reasonable

 inference         that   the    defendant       is   liable    for   the   misconduct

 alleged.”         Iqbal, 556 U.S. at 678 (citing Twombly, 550 U.S. at

 556).         A     complaint      need     not      contain     detailed     factual

 allegations.         However, a plaintiff’s “[t]hreadbare recitals of

 the elements of a cause of action, supported by mere conclusory

 statements, do not suffice.”               Id.

       “When reviewing a motion to dismiss, the district court

 may not consider matters beyond the complaint.”                        Hensley Mfg.

 v. ProPride, Inc., 579 F.3d 603, 613 (6th Cir. 2009).                        “If the

 district court does consider evidence outside the complaint, it

 effectively converts the motion to dismiss to a motion for

 summary judgment.”             Id. (quotation marks and citation omitted).

 The   Sixth       Circuit      generally    takes     “a   liberal    view   of    what

                                             8
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 9 of 103               PageID 566



 matters fall within the pleadings for purposes of” a motion to

 dismiss.      Armengau v. Cline, 7 F. App’x 336, 344 (6th Cir.

 2001).      Documents      attached   to       a    motion    to    dismiss   may   be

 considered part of the pleadings if they are “referred to in a

 complaint and central to the claim.”                   Id. (citing Jackson v.

 City of Columbus, 194 F.3d 737, 745 (6th Cir. 1999)); see also

 Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008) (“When a

 court is presented with a Rule 12(b)(6) motion, it may consider

 the     Complaint    and    any   exhibits          attached       thereto,     public

 records, items appearing in the record of the case and exhibits

 attached to defendant’s motion to dismiss so long as they are

 referred to in the Complaint and are central to the claims

 contained therein.”).

       Some of Plaintiffs’ claims allege fraud.                        “In alleging

 fraud or mistake, a party must state with particularity the

 circumstances constituting fraud or mistake.”                       Fed. R. Civ. P.

 9(b).      Rule 9(b) “requires that the circumstances of [] fraud

 be pled with enough specificity to put defendants on notice as

 to the nature of the claim.”               Williams v. Duke Energy Int’l,

 Inc., 681 F.3d 788, 803 (6th Cir. 2012) (quoting Michaels Bldg.

 Co.   v.   Ameritrust      Co.,   N.A.,       848   F.2d     674,   680   (6th    Cir.

 1988)).       To    meet   that   standard,         “[a]     complaint    must    ‘(1)

 specify     the     statements    that        the    plaintiff       contends     were

 fraudulent, (2) identify the speaker, (3) state where and when

                                           9
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 10 of 103                  PageID 567



  the statements were made, and (4) explain why the statements

  were fraudulent.’”               Dougherty v. Esperion Therapeutics, Inc.,

  905 F.3d 971, 978 (6th Cir. 2018) (quoting Ind. State Dist.

  Council of Laborers & Hod Carriers Pension & Welfare Fund v.

  Omnicare, Inc., 583 F.3d 935, 942 (6th Cir. 2009)).

  IV.    Analysis

         Concorde       moves       to   dismiss     each       of    Plaintiffs’     seven

  claims.           (ECF     No.    30.)      Concorde          argues     that   each     of

  Plaintiffs’ claims is time-barred.                      (ECF No. 30-1 at 6-11.)

  Concorde      also       argues    that    six    of    Plaintiffs’       seven    claims

  should       be   dismissed        for    independent         reasons     unrelated     to

  timeliness.        (Id. at 11-19.)

         A.     Timeliness

         The    statute       of    limitations      is    an    affirmative      defense.

  Fed.    R.    Civ.    P.    8(c)(1).        A    plaintiff         typically    need    not

  anticipate or negate an affirmative defense to state a valid

  claim.       See Cataldo v. U.S. Steel Corp., 676 F.3d 542, 547 (6th

  Cir. 2012).          “For this reason, a motion under Rule 12(b)(6),

  which    considers         only    the    allegations         in   the   complaint,     is

  generally an inappropriate vehicle for dismissing a claim based

  upon the statute of limitations.”                        Id.        However, when the

  allegations in the complaint “affirmatively show that [a] claim

  is     time-barred,”         dismissal          under    Rule       12(b)(6)      may    be

  appropriate.          Id. (citing Jones v. Bock, 549 U.S. 199, 215

                                              10
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 11 of 103          PageID 568



  (2007)).     If it is clear from the face of the complaint that

  the statute of limitations has run, the burden shifts to the

  plaintiff      to   “affirmatively         plead    an   exception     to     the

  limitations statute.”           Reid v. Baker, 499 F. App’x 520, 526

  (6th Cir. 2012) (citing Auslender v. Energy Mgmt. Corp., 832

  F.2d 354, 356 (6th Cir. 1987)).

        Concorde argues that each of Plaintiffs’ claims is time-

  barred.     (ECF No. 30-1 at 6-11.)          Plaintiffs’ claims fall into

  three     groups    for    statute-of-limitations        purposes:    (1)     the

  contract claims (breach of contract and unjust enrichment); (2)

  the fraud and tort claims (fraud, negligent misrepresentation,

  promissory estoppel, and negligence); and (3) the TCPA claim.

  Plaintiffs argue that none of their claims is time-barred on

  the face of the Amended Complaint and that, even if any are,

  tolling exceptions save them.         (ECF No. 41 at 8-18.)

              1.      Contract Claims

        The parties dispute which statute of limitations governs

  Plaintiffs’ breach-of-contract and unjust enrichment claims.

  Concorde argues that the statute governing these claims is

  Tenn.   Code     Ann.     § 28-3-105(1),    which   provides   a     three-year

  limitations period for “[a]ctions for injuries to personal or

  real property.”         (ECF No. 30-1 at 9-11; ECF No. 45 at 14-17.)

  Plaintiffs argue that the statute governing these claims is

  Tenn. Code Ann. § 28-3-109(a)(3), which provides a six-year

                                        11
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 12 of 103                  PageID 569



  limitations period for “[a]ctions on contracts not otherwise

  expressly provided for.”              (ECF No. 41 at 14-18.)

         In Tennessee, “the applicable statute of limitations is

  determined according to the gravamen of the complaint rather

  than   its   designation         as    an   action      for      tort   or   contract.”

  Keller v. Colgems-EMI Music, Inc., 924 S.W.2d 357, 359 (Tenn.

  Ct. App. 1996) (citing Pera v. Kroger, 674 S.W.2d 715, 719

  (Tenn.    1984)).          The    “gravamen”           of    a    complaint    is     its

  “substantial point,” “real purpose,” or “object.”                            Redwing v.

  Catholic Bishop for Diocese of Memphis, 363 S.W.3d 436, 457

  (Tenn. 2012).       The “gravamen is not dependent upon the . . .

  form litigants ascribe to an action.”                       Benz-Elliott v. Barrett

  Enters., LP, 456 S.W.3d 140, 148 (Tenn. 2015) (quotation marks

  and citations omitted).                Where a plaintiff asserts multiple

  claims, “courts must ascertain the gravamen of each claim, not

  the gravamen of the complaint in its entirety.”                         Id. at 149.

         Courts use a “two-step approach . . . when ascertaining

  the    gravamen   of   a    claim       for      the   purpose     of    choosing     the

  applicable statute of limitations.”                     Id. at 151.          “[A] court

  must first consider the legal basis of the claim and then

  consider the type of injuries for which damages are sought.”

  Id.    “This analysis is necessarily fact-intensive and requires

  a careful examination of the allegations of the complaint as to



                                              12
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 13 of 103            PageID 570



  each   claim    for   the   types   of    injuries      asserted      and   damages

  sought.”   Id.

                          Breach of Contract

         In their breach-of-contract claim, Plaintiffs allege that

  “Concorde contractually agreed, among other things, to provide

  Plaintiffs       a    programmatically             accredited      degree      upon

  graduation, within a reasonable time after graduation, or, in

  no event, later than September 1, 2018.” (ECF No. 23 ¶ 110.)

  Plaintiffs allege that Concorde breached that “contract” by

  failing to: (1) provide Plaintiffs with an accredited degree

  “upon graduation, within a reasonable time after graduation,

  or, in no event, later than September 1, 2018”; (2) “provide an

  adequate remedial program to enable students to meaningfully

  prepare for the RHIT exam”; and (3) “reimburse students for

  their tuition as agreed upon.”                 (Id. ¶ 111.)        As discussed

  infra, the Amended Complaint pleads that Concorde breached two

  different contracts: (1) an oral pre-enrollment agreement to

  provide    an    accredited    degree         in    exchange    for    Plaintiffs

  enrolling in the HIM program, and (2) a written post-graduation

  agreement to provide remedial training once the HIM program was

  accredited, and to refund tuition if accreditation was not

  obtained by September 1, 2018, in exchange for Plaintiffs’

  signing post-graduation accreditation disclosures.                    See section

  IV.B.3.

                                           13
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 14 of 103              PageID 571



         Concorde argues that the gravamen of Plaintiffs’ breach-

  of-contract claim lies in tort.             Concorde argues that the claim

  “is rooted in the same alleged fraudulent misrepresentations

  that form the basis of [Plaintiffs’ fraud] claims” and that the

  damages Plaintiffs seek are “damages to property.”                        (ECF No.

  30-1 at 9-11; ECF No. 45 at 14-16.)              Concorde argues that the

  breach-of-contract claim is governed by Tenn. Code Ann. § 28-3-

  105(1)’s    three-year      limitations       period     for       “[a]ctions     for

  injuries to personal or real property.”                (Id.)

         Plaintiffs argue that the gravamen of their breach-of-

  contract claim lies in contract.               They argue that they have

  “specifically alleged [Concorde] breached the parties’ contract

  by   not   providing   an    accredited       degree     by    a    certain    time,

  failing to provide an adequate refresher course, and refusing

  to   reimburse   Plaintiffs’     tuition”       and     that       they   “seek    to

  recover damages that resulted or flow from those breaches.”

  (ECF No. 41 at 14-18.)        They argue that the breach-of-contract

  claim is governed by Tenn. Code Ann. § 28-3-109(a)(3)’s six-

  year    limitations    period    for        “[a]ctions        on   contracts      not

  otherwise expressly provided for.”             (Id.)

         The first consideration is the legal basis of Plaintiffs’

  breach-of-contract claim.         Benz-Elliott, 456 S.W.3d at 151.

  That basis can be tortious or contractual.                    See id. at 149-51.

  “[S]uits for fraud, deceit or conspiracy, whether they arise

                                         14
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 15 of 103             PageID 572



  incident to a contract or not[,] are actions in tort and must

  be governed by the applicable tort statute of limitations.”

  Harvest Corp. v. Ernst & Whinney, 610 S.W.2d 727, 729-30 (Tenn.

  Ct. App. 1980).        By contrast, “[w]hen an act complained of is a

  breach of specific terms of the contract, without any reference

  to   the     legal   duties    imposed     by    law     upon    the    relationship

  created thereby,” the “gravamen of [the] action is in contract

  and not in tort.”          Green v. Moore, No. M2000-03035-COA-R3-CV,

  2001    WL    1660828,    at    *3    (Tenn.      Ct.     App.   Dec.    28,   2001)

  (quotation marks and citation omitted).

         Concorde      argues    that      the    legal    basis    of    Plaintiffs’

  breach-of-contract claim is tortious.                   (See ECF No. 30 at 9-10;

  ECF No. 45 at 14-16.)             Concorde cites Vance v. Schulder, 547

  S.W.2d 927 (Tenn. 1977); Pinkerton & Laws Co. v. Nashville

  Flying Serv., Inc., 402 S.W.2d 861 (Tenn. 1966); and Harris v.

  Regions Fin. Corp., No. E2017-00838-COA-R3-CV, 2018 WL 3578513

  (Tenn. Ct. App. July 25, 2018).

         Vance addressed a minority investor plaintiff’s claim that

  the majority investors in a closely held company induced him to

  sell his shares in the company by misrepresenting the price at

  which a competitor had offered to buy the company.                          See 547

  S.W.2d at 928-31.          The Tennessee Supreme Court held that the

  gravamen      of   that   claim    was    “fraud    in    the    inducement    of   a

  contract, the old common law action of deceit,” and that Tenn.

                                            15
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 16 of 103       PageID 573



  Code   Ann.     § 28-3-105(1)’s    three-year       limitations   period    for

  “[a]ctions for injuries to personal or real property” applied.

  Id. at 931-33.

         Pinkerton addressed a plaintiff’s claim that, after it had

  entered into a service contract for the defendant to inspect

  and    repair    plaintiff’s    airplane,     the    defendant    “failed    to

  exercise the requisite skill and diligence” in inspecting and

  repairing the plane and the plane was damaged thereby.                      402

  S.W.2d at 861-62.       The Tennessee Supreme Court held that the

  gravamen of that claim was “physical injury or damage caused to

  the airplane” and that the “suit sounds in tort, although it

  grew out of the contractual relationship of the parties.”                   Id.

  at 862.       The court noted that “[n]o part of the [service]

  contract [was] sought to be enforced by the action.”               Id.

         Harris addressed a plaintiff’s claim that the defendant

  bank induced him to take out a loan to purchase real estate by

  commissioning      a   “false     appraisal     of    the   property”      that

  overstated its value.           2018 WL 3578513, at         *1, 4-5.        The

  Tennessee Court of Appeals held that the gravamen of the claim

  was “fraud in the inducement,” as the plaintiff sought “damages

  flowing from the price that he claims the fraudulent appraisals

  induced him into paying.”         Id.

         Plaintiffs argue that the legal basis of their breach-of-

  contract claim is contractual.               (See ECF No. 41 at 14-18.)

                                          16
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 17 of 103                 PageID 574



  Plaintiffs       cite    Benz-Elliott,       which     addressed      a    plaintiff’s

  claim that a defendant buyer of real estate breached a land

  sale contract between the parties by failing to reserve for

  plaintiff’s ownership an access “strip of property contemplated

  by the contract.”           456 S.W.3d at 142-45, 152.                 The Tennessee

  Supreme     Court    held    that     the    legal     basis    of   the    claim    was

  contractual because plaintiff’s claim rested on the alleged

  breach of a specific contractual provision.                     Id. at 152.

         Plaintiffs have the better argument.                    In a separate claim

  in this case, the fraud claim, Plaintiffs allege that Concorde

  fraudulently       induced     them    to    enroll     in   the     HIM   program    by

  misrepresenting the program’s present or future accreditation

  status.        (See ECF No. 23 ¶¶ 91-95.)              That claim resembles the

  claims in the cases Concorde cites, in which the plaintiffs

  sought damages for economic losses that were incidental to

  contractual arrangements, but did not seek to enforce the terms

  of the contracts themselves.

         In   their    breach-of-contract          claim,        however,    Plaintiffs

  allege      that    Concorde     breached        the    express       terms   of     the

  contracts between Concorde and Plaintiffs by failing to provide

  an accredited degree, remedial training, or a tuition refund.

  (Id. ¶¶ 109-12.)          The breach-of-contract claim is an action on

  the contracts.          See Green, 2001 WL 1660828, at *1, 3-4 (finding

  that     the     “gravamen     of     [plaintiff’s]          complaint      [was]     in

                                              17
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 18 of 103               PageID 575



  contract” where the plaintiff alleged the defendant breached a

  specific       provision    of     a    settlement        agreement    between     the

  parties).        That Plaintiffs allege tortious wrongs in other

  claims    is     immaterial      to    the    Court’s      determination    of     the

  gravamen of the breach-of-contract claim.                       See Benz-Elliott,

  456 S.W.3d at 149 (“[A] court must consider each claim, rather

  than     the     entire      complaint,           when    ascertaining     gravamen

  . . . .”).       The legal basis of Plaintiffs’ breach-of-contract

  claim is contractual.

         The second consideration is the “type of injuries for

  which damages are sought.”                Id. at 151.        In their breach-of-

  contract       claim,    Plaintiffs       assert     economic   injuries    arising

  from Concorde’s alleged breach of a pre-enrollment agreement to

  provide an accredited degree and a post-graduation agreement to

  provide remedial training once the HIM program was accredited

  and to refund tuition if the HIM program was not accredited by

  September 1, 2018.           (See ECF No. 23 ¶¶ 109-12.)                 Plaintiffs

  assert that they were injured when Concorde did not perform

  under those contracts.            (Id.)

         As damages, Plaintiffs seek, inter alia, the return of

  their tuition.          (Id. ¶ 128(a).)           That is a colorable measure of

  contract       damages.      As    to     the      pre-enrollment      agreement    to

  provide    an     accredited      degree,         those   damages     correspond    to

  Plaintiffs’ reliance interests under the contract.                       See E. Sky

                                               18
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 19 of 103     PageID 576



  Prods., Inc. v. Ram Graphics, Inc., No. 01A01-9305-CH00215,

  1994 WL 642760, at *4 (Tenn. Ct. App. Nov. 16, 1994) (where

  expectation     damages       cannot    be   calculated   with   precision,

  damages   based   on     a    party’s   “reliance     interests,”    such   as

  “expenditures     made       in   preparation   for    performance    or    in

  performance,” are available in Tennessee) (citing Restatement

  (Second) of Contracts § 349 (1979)).            As to the post-graduation

  agreement to provide remedial training and to refund tuition,

  those damages correspond to Plaintiffs’ expectation interests

  in the contract.         See id. at *3-4 (damages to “protect the

  injured party’s expectation interests by awarding the party the

  benefit of its bargain” are the default measure of damages in

  Tennessee) (citing Restatement (Second) of Contracts § 344(a) &

  cmt. a (1979)).

        Concorde points out that Plaintiffs seek other types of

  damages in the Amended Complaint, such as treble and punitive

  damages, which are unavailable for “ordinary breach of contract

  [claims].”    (ECF No. 30-1 at 9-10.)           Plaintiffs represent that

  they do not seek those other types of damages for their breach-

  of-contract claim.           (ECF No. 41 at 15 n.2.)       That Plaintiffs

  seek treble or punitive damages for other claims is immaterial

  to the Court’s determination of the gravamen of the breach-of-

  contract claim.        See Benz-Elliott, 456 S.W.3d at 149.                 The

  “type of injuries” for which Plaintiffs seek damages for their

                                          19
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 20 of 103             PageID 577



  breach-of-contract claim are contractual.                   The gravamen of the

  claim lies in contract.

         Because    the    gravamen   of     Plaintiffs’       breach-of-contract

  claim lies in contract, Tenn. Code Ann. § 28-3-109(a)(3)’s six-

  year    limitations       period    for        “[a]ctions    on    contracts      not

  otherwise expressly provided for” governs the claim.                     See Benz-

  Elliott, 456 S.W.3d at 152 (applying this limitations period to

  a breach-of-contract action where the gravamen of the claim was

  in contract).       “[Tennessee] courts have held that a breach-of-

  contract cause of action accrues ‘as of the date of the breach’

  . . . .”        Indiv.    Healthcare      Specialists,      Inc.    v.   BlueCross

  BlueShield of Tenn. Inc., 566 S.W.3d 671, 709 (Tenn. 2019)

  (quoting Greene v. THGC, Inc., 915 S.W.2d 809, 810 (Tenn. Ct.

  App. 1995)). 3     Plaintiffs filed suit on August 29, 2019.                     (ECF

  No.    1.)      Their    breach-of-contract         claim    is   timely   if     the

  alleged breaches occurred after August 29, 2013.                    Concorde does

  not    assert     that    Plaintiffs’          breach-of-contract        claim     is

  untimely under a six-year limitations period, and the facts

  alleged do not demonstrate that it is.                 The claim is based on

  alleged breaches occurring, at the earliest, when Plaintiffs

  3
    The Tennessee Supreme Court has left open the question whether the
  “discovery rule” for claim accrual would ever apply to a breach-of-
  contract claim in Tennessee rather than the “date of the breach”
  rule. See Indiv. Healthcare Specialists, 566 S.W.3d at 710-15. The
  Court need not consider whether the discovery rule would apply to
  Plaintiffs’ breach-of-contract claim in this case. The claim is
  timely under either rule.

                                            20
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 21 of 103                PageID 578



  graduated, which the earliest group of Plaintiffs did in June

  2014.     (See ECF No. 23 ¶ 34.)                  Plaintiffs’ breach-of-contract

  claim is timely.

                             Unjust Enrichment

        “Unjust enrichment is a quasi-contractual theory or an

  equitable substitute for a contract claim in which a court may

  impose a contractual obligation where one does not exist.”

  Metro. Gov’t of Nashville and Davidson Cty. v. Cigna Healthcare

  of Tenn., Inc., 195 S.W.3d 28, 32 (Tenn. Ct. App. 2005) (citing

  Whitehaven Cmty. Baptist Church v. Holloway, 973 S.W.2d 592,

  596     (Tenn.    1998)).          In    their       unjust      enrichment      claim,

  Plaintiffs       allege    that,        “[i]n      the   event     that   the    Court

  determines       that   there     is    no    existing      enforceable     contract,

  then, in the alternative, Plaintiffs provided a benefit to

  Concorde in the form of both money and compliance with the

  academic    requirements         of     Concorde.”          (ECF   No.    23    ¶ 123.)

  Plaintiffs       allege    that       Concorde       “received     and    appreciated

  [that]    benefit”;       that    “[b]oth         parties   reasonably    understood

  that Plaintiffs would pay [Concorde] and comply with academic

  requirements and that [Concorde] would confer upon Plaintiffs a

  programmatically accredited degree upon graduation, within a

  reasonable time after graduation, or, in no event, later than

  September 1, 2018”; and that it would be “unjust” for Concorde

  to retain Plaintiffs’ tuition, “having provided Plaintiffs an

                                               21
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 22 of 103                    PageID 579



  accredited     degree     so    long    after       graduation        that       Plaintiffs

  could    not   reasonably        be    expected         to    make    use    of    [their]

  degree[s] to sit for the RHIT exam.”                    (Id. ¶¶ 124-26.)

        “There    is   no        specific       statute        of     limitations      under

  Tennessee law for unjust enrichment.                         As such[,] ‘the courts

  are     admonished   to        determine          the    appropriate         statute     of

  limitations     according        to    the    gravamen         of    the    complaint.’”

  Middle Tenn. Occup. and Envtl. Med., Inc. v. First Health Grp.

  Corp., No. 3:05-cv-0218, 2005 WL 3216282, at *4 (M.D. Tenn.

  Nov. 28, 2005) (quoting Swett v. Binkley, 104 S.W.3d 64, 67

  (Tenn. Ct. App. 2002)).           As with Plaintiffs’ breach-of-contract

  claim, Concorde argues that the gravamen of Plaintiffs’ unjust

  enrichment claim lies in tort, while Plaintiffs argue that it

  lies in contract.       (See ECF No. 30-1 at 9-10; ECF No. 41 at 14-

  18; ECF No. 45 at 14-16.)

        The first consideration is the legal basis of Plaintiffs’

  unjust enrichment claim.               Benz-Elliott, 456 S.W.3d at 151.

  Concorde argues that the legal basis of Plaintiffs’ unjust

  enrichment claim is tortious.                 (See ECF No. 30-1 at 9-10; ECF

  No. 45 at 14-16.)       Concorde cites Precision Tracking Solutions,

  Inc. v. Spireon, Inc., No. 3:12-cv-00626, 2014 WL 3058396 (E.D.

  Tenn. July 7, 2014), which addressed a plaintiff’s claim that,

  after it contracted with a defendant competitor to resell and

  distribute     plaintiff’s       GPS    tracking         products,         the    defendant

                                               22
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 23 of 103                       PageID 580



  “improperly       used     the       plaintiff’s        information          to     acquire

  plaintiff’s       customer       list”    and        sell    products        directly       to

  plaintiff’s customers.               2014 WL 3058396, at *1, 4-5.                  The U.S.

  District Court for the Eastern District of Tennessee held that

  the    gravamen    of     the    claim    was       tortious     because       the       claim

  alleged “economic loss” from “defendants improperly taking its

  customers,”       which    was       “economic       loss      caused    by       fraud     or

  misrepresentation.”            Id.

         Plaintiffs argue that the legal basis of their                                unjust

  enrichment       claim    is    contractual.            (ECF    No.     41    at    14-18.)

  Plaintiffs do not cite unjust enrichment cases.                                In several

  opinions, the Tennessee Court of Appeals has found that the

  legal     basis     of    particular           unjust       enrichment         claims       is

  contractual.       See Estate of Lyons v. Baugh, No. M2017-00094-

  COA-R3-CV, 2018 WL 3578525 (Tenn. Ct. App. July 25, 2018);

  Kaddoura v. Chattanooga-Hamilton Cty. Hosp. Auth., No. E2013-

  02573-COA-R3-CV,         2015    WL    1909727       (Tenn.     Ct.     App.       Apr.    27,

  2015).

         In Lyons, the court held that the legal basis of an unjust

  enrichment claim was contractual where the plaintiff estate, as

  the assignee of claims originally belonging to a decedent’s

  children,    “sought       the       return    of    funds     distributed          to    [the

  decedent’s estranged husband] under [a] settlement agreement”

  from     prior    litigation         among     the     decedent’s       children,          the

                                                23
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 24 of 103               PageID 581



  estranged husband, and other parties.                 2018 WL 3578525, at *3-

  4.   In Kaddoura, the court held that the legal basis of an

  unjust     enrichment    claim    was     contractual        where     a    hospital

  patient plaintiff alleged that, after he had contracted for

  surgical services from the defendant hospital, the defendant

  overcharged him and his insurer for the services provided.

  2015 WL 1909727, at *4-5.

        Lyons and Kaddoura are informative.                   In each, the court

  found the alleged unjust enrichment claim contractual because

  the basis of the claim was a contract or quasi-contract under

  which the defendant inequitably benefited.                  See Lyons, 2018 WL

  3578525,     at   *3-4   (plaintiff          sought   the     return       of    funds

  “inappropriate[ly]” and “wrongful[ly]” paid to the defendant

  pursuant to a settlement agreement); Kaddoura, 2015 WL 1909727,

  at   *4-5,   7    (plaintiff     sought      the   return     of     excess      funds

  “unjust[ly]” paid to defendant hospital by plaintiff’s insurer

  pursuant to a surgical services agreement).                  Plaintiffs’ theory

  of unjust enrichment is similar.               Plaintiffs allege that they

  enrolled in the HIM program; that “[b]oth parties reasonably

  understood that Plaintiffs would pay [Concorde] and comply with

  academic requirements and that [Concorde] would confer upon

  Plaintiffs    a   programmatically        accredited        degree”;       and   that,

  because Concorde failed to confer an accredited degree within a

  reasonable time, it is unjust for Concorde to keep Plaintiffs’

                                          24
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 25 of 103                   PageID 582



  tuition     money.        (See       ECF       No.    23      ¶¶ 122-26.)        Some    of

  Plaintiffs’ other claims rest on allegedly fraudulent conduct,

  but the unjust enrichment claim does not.                            Plaintiffs bring

  that claim as an alternative “[i]n the event that the Court

  determines that there is no existing enforceable contract.”

  (Id. ¶ 123); see also Kondaur Capital Corp. v. Smith, 802 F.

  App’x 938, 948-49 (6th Cir. 2020) (where plaintiff was “using

  [an     unjust     enrichment        theory]          to     substitute     what     would

  otherwise        be     its     breach-of-contract                 claim    . . .       for

  [defendant’s]         failure       to    repay       [a]     promissory    note,”      the

  gravamen of plaintiff’s unjust enrichment claim “ar[ose] under

  contract     law”).           The    legal          basis     of   Plaintiffs’      unjust

  enrichment claim is contractual.

        The second consideration is the “type of injuries for

  which damages are sought.”                     Benz-Elliott, 456 S.W.3d at 151.

  Plaintiffs assert economic injuries for their unjust enrichment

  claim.     They assert that “[i]t would be unjust for Concorde to

  retain     the    funds       paid       for    the     HIM     degree[s]    under      the

  circumstances, having provided Plaintiffs an accredited degree

  so long after graduation . . . .”                          (ECF No. 23 ¶ 126.)          The

  sole measure of damages Plaintiffs seek is the return of the

  tuition     paid      pursuant           to     the    alleged      contract       between

  Plaintiffs and Concorde.                 (Id.; see also ECF No. 41 at 17-18.)

  Those    damages      arise     in       contract.           See   Kaddoura,     2015    WL

                                                 25
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 26 of 103                 PageID 583



  1909727, at *5 (damages sought for unjust enrichment claim were

  contractual where they “were economic only and ‘flowed from the

  [alleged]    breach      of     contract’”)         (quoting    Benz-Elliott,        456

  S.W.3d at 151); Kondaur, 802 F. App’x at 948-49 (plaintiff

  asserting unjust enrichment claim “solely request[ed] economic

  damages, which further suggests its claims are contractual in

  nature”).     The “type of injuries” for which Plaintiffs seek

  damages for their unjust enrichment claim are contractual.                           The

  gravamen of the claim lies in contract.

         Because    the    gravamen       of    Plaintiffs’       unjust     enrichment

  claim lies in contract, Tenn. Code Ann. § 28-3-109(a)(3)’s six-

  year    limitations          period    for        “[a]ctions    on     contracts     not

  otherwise    expressly         provided      for”     governs    the    claim.       See

  Lyons, 2018 WL 3578525, at *3-4 (applying this limitations

  period to an unjust enrichment action where the gravamen of the

  claim was in contract).           Tennessee courts do not appear to have

  discussed    when       an    unjust    enrichment        claim      accrues.        The

  “traditional accrual rule” in Tennessee is that a claim accrues

  “when the plaintiff has a cause of action and the right to

  sue.”    Redwing, 363 S.W.3d at 457 (quotation marks and citation

  omitted).    Under that rule, Plaintiffs’ unjust enrichment claim

  is timely.       Plaintiffs’ cause of action for unjust enrichment

  arose when Concorde failed to timely provide them the promised

  accredited degrees.           That failure occurred, at the earliest, at

                                               26
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 27 of 103                     PageID 584



  graduation, which, for all Plaintiffs, was less than six years

  before they filed suit in August 2019.                             Plaintiffs’ unjust

  enrichment claim is timely.

                2.     Fraud and Tort Claims

         The    parties        agree     that        Plaintiffs’       fraud,      negligent

  misrepresentation, promissory estoppel, and negligence claims

  are    governed      by    Tenn.     Code     Ann.    § 28-3-105(1)’s           three-year

  limitations period for “[a]ctions for injuries to personal or

  real property.”            (See ECF No. 30-1 at 9-10; ECF No. 41 at 13-

  14.)    They dispute when those claims accrued.                          Concorde argues

  that each of the claims accrued, at the latest, when Plaintiffs

  graduated, which the last group of Plaintiffs did on August 23,

  2016.        (See    ECF     No.     30-1    at     11;   ECF      No.   45    at    16-17.)

  Plaintiffs         argue     that,    because        of     Concorde’s        “pattern     of

  continued misrepresentations and breaches of duty of care that

  began at the time of enrollment, and did not end until December

  31, 2018,” the claims did not accrue before late 2018.                                   (ECF

  No. 41 at 13-14.)

         The    “discovery       rule”        determines       the    accrual      of    “tort

  actions”      in     Tennessee,        including          actions        “predicated       on

  negligence, strict liability or misrepresentation.”                                 Potts v.

  Celotex Corp., 796 S.W.2d 678, 680 (Tenn. 1990).                                Under the

  discovery rule, “the cause of action accrues and the statute of

  limitations         begins    to     run     when     the     injury      occurs      or   is

                                                27
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 28 of 103                   PageID 585



  discovered, or when[,] in the exercise of reasonable care and

  diligence,        it   should    have     been     discovered.”          Id.       (citing

  McCroskey v. Bryant Air Conditioning Co., 524 S.W.2d 487, 491

  (Tenn. 1975)); see also Robinson v. Baptist Memorial Hosp., 464

  S.W.3d    599,     608   (Tenn.     Ct.     App.   2014)     (“Under        the    current

  discovery rule, a cause of action accrues and the statute of

  limitations begins to run when the plaintiff has either actual

  or constructive knowledge of a claim.”) (citing Redwing, 363

  S.W.3d at 459).

        Plaintiffs filed suit on August 29, 2019.                         (ECF No. 1.)

  Their     fraud    and   tort      claims    are    governed       by   a    three-year

  limitations        period    and    the     discovery      rule.        The       relevant

  question     for       statute-of-limitations           purposes            is     whether

  Plaintiffs had actual or constructive knowledge of those claims

  before August 29, 2016.

                              Fraud

        A     fraud        claim       is      based      on     “an          intentional

  misrepresentation with regard to a material fact.”                               Stacks v.

  Saunders, 812 S.W.2d 587, 592 (Tenn. Ct. App. 1990).                             Two kinds

  of misrepresentations can serve as bases for fraud claims: (1)

  a misrepresentation about “an existing or past fact,” or (2) “a

  promise of future action without the present intention to carry

  out the promise.”           Id. (quotation marks and citations omitted).




                                              28
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 29 of 103         PageID 586



         In their fraud claim, Plaintiffs allege that Concorde made

  a variety of misrepresentations about the HIM program between

  2012 and 2018.          (See ECF No. 23 ¶¶ 23-77, 91-92.)          They allege

  that, both before and during enrollment, Concorde represented

  at   different       times,     to   different    Plaintiffs,    that   the   HIM

  program was accredited or would be by graduation and that they

  would graduate with the ability to sit for the RHIT exam.                     (See

  id. ¶¶ 23, 26, 31, 33, 35-36, 38, 41, 43-45, 47, 49, 52, 56-

  57.)     They allege that, after graduation, Concorde represented

  that the HIM program would be accredited “soon” or within a

  reasonable time; that Concorde would provide remedial training

  to allow Plaintiffs to sit for the RHIT exam; and that, if the

  HIM program were not accredited by September 1, 2018, Concorde

  would refund Plaintiffs’ tuition.               (See id. ¶¶ 61, 64, 66, 68.)

         Plaintiffs base their fraud claim on all of these alleged

  misrepresentations.           (See id. ¶¶ 91-92.)          Where a fraud claim

  is     based    on   multiple,       distinct    alleged     misrepresentations

  giving rise to different injuries, the claim’s accrual is not

  measured       solely    from    when   the     plaintiffs    discovered   their

  injuries from the oldest-in-time misrepresentation.                     Separate

  misrepresentations are assessed individually.                 The claim may be

  time-barred as to some misrepresentations and timely as to

  others.        See, e.g., Hamm v. Wyndham Resort Dev. Corp., No.

  3:19-cv-00426, 2020 WL 1853577, at *8-12 (M.D. Tenn. Apr. 13,

                                           29
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 30 of 103       PageID 587



  2020)   (Tennessee     fraud   claim        was   timely   where     based   on

  misrepresentations     about    the        availability    of    a   timeshare

  buyback program that plaintiffs did not learn the falsity of

  until shortly before they filed suit, but was time-barred where

  based on misrepresentations made at other times and about other

  topics the plaintiffs knew the falsity of years before); McKee

  v. Am. Brokers Conduit, No. 12-cv-2406, 2013 WL 11765826, at

  *1-4 (W.D. Tenn. Jan. 4, 2013) (Tennessee fraud claim was time-

  barred where based on allegedly fraudulent nomination in deed

  of trust executed five years before plaintiffs filed suit, but

  was timely where based on allegedly fraudulent assignment of

  interest   in   deed   of   trust     that    occurred     one   year   before

  plaintiffs filed suit).

        To the extent Plaintiffs base their fraud claim on pre-

  graduation representations that the HIM program was currently

  accredited or would be by graduation, the claim is time-barred.

  Each of those statements was made more than three years before

  Plaintiffs filed suit on August 29, 2019.                  (See ECF No. 23

  ¶¶ 23, 26, 31, 33, 35-36, 38, 41, 43-45, 47, 49, 52, 56-57.)

  When Plaintiffs graduated, they knew or should have known that

  the HIM program was not accredited and that those statements

  were false.      When Plaintiffs graduated, they had also been

  injured: they had been given a degree that was not what they

  were told they would receive.          See Potts, 796 S.W.2d at 681 (a

                                        30
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 31 of 103     PageID 588



  “cause of action in tort” accrues when “a judicial remedy is

  available to the plaintiff,” i.e., after “a breach of some

  legally recognized duty owed by the defendant to the plaintiff”

  and “some legally cognizable damage caused to the plaintiff by

  the breach”).

        Plaintiffs seek to save their entire fraud claim from time

  bar, including where based on pre-graduation misrepresentations

  about   accreditation      status,      by   characterizing     Concorde’s

  misrepresentations about accreditation status as a “pattern of

  continued misrepresentations and breaches of duties of care

  that began at the time of enrollment, and did not end until

  December 31, 2018, at the earliest.”              (ECF No. 41 at 13-14.)

  The “continuing” nature of Concorde’s misrepresentations about

  accreditation    status    does   not     toll   Plaintiffs’   fraud   claim

  beyond when Plaintiffs had at least some knowledge of their

  injuries, i.e., at graduation.            “[T]he discovery rule does not

  delay the accrual of a cause of action and the commencement of

  the statute of limitations until the plaintiff knows the full

  extent of the damages.”      Redwing, 363 S.W.3d at 459 (citing B&B

  Enters. of Wilson Cty., LLC v. City of Lebanon, 318 S.W.3d 839,

  849 (Tenn. 2010)).        “[T]he statute is tolled only during the

  period when the plaintiff had no knowledge at all that the

  wrong had occurred and, as a reasonable person, was not put on

  inquiry.”    Potts, 796 S.W.2d at 680-81 (citing Hoffman v. Hosp.

                                       31
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 32 of 103                   PageID 589



  Affs., Inc., 652 S.W.2d 341, 344 (Tenn. 1983)).                          To the extent

  Plaintiffs      base      their       fraud            claim      on     pre-graduation

  misrepresentations           that     the        HIM        program     was   currently

  accredited or would be by graduation, the claim is time-barred.

         Plaintiffs allege other, more recent misrepresentations.

  They   allege    that,       after    graduation,            Concorde     made   several

  forward-looking statements, including that it would provide a

  remedial course to allow Plaintiffs to sit for the RHIT exam

  and that it would refund Plaintiffs’ tuition if the HIM program

  were not accredited by September 1, 2018.                              (See ECF No. 23

  ¶¶ 61,    64,     66,        68.)           Those        alleged        post-graduation

  misrepresentations           give    rise        to     a      timely    fraud      claim.

  Plaintiffs allege, for example, that, in a June 2017 letter

  (hereafter,     the      “June       2017        Letter”),        the    president      of

  Concorde’s Memphis campus told Plaintiffs that Concorde would

  “offer additional training and remediation for all graduates in

  preparation     for    the    [RHIT]    exam,          at    no   charge,”    and    that,

  “should the program not obtain accreditation by September 1,

  2018, [Concorde] will issue you a full refund of tuition and

  other fees, and any applicable grants.”                           (Id. ¶ 64.)        Those

  representations were not made until about two years before

  Plaintiffs filed suit.              They did not injure Plaintiffs until

  some time after that, in 2018 or 2019, when Concorde failed to

  provide adequate remedial training or refund tuition.                            (See id.

                                              32
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 33 of 103     PageID 590



  ¶¶ 70, 77-80.)     To the extent Plaintiffs base their fraud claim

  on   the   statements   in   the   June   2017   Letter   or   other   post-

  graduation representations giving rise to injury after August

  2016, Plaintiffs’ fraud claim is timely.

                          Negligent Misrepresentation

        In Tennessee, a negligent misrepresentation claim must be

  based on a misrepresentation about “a material past or existing

  fact.”     Harris v. Nationwide Mut. Fire Ins. Co., 367 F. Supp.

  3d 768, 777 (M.D. Tenn. 2019) (citing Gleason v. Freeman, No.

  06-cv-2443, 2008 WL 2485607, at *4 (W.D. Tenn. June 17, 2008),

  York v. Branell Coll., No. 02A01-9209-CV-00257, 1993 WL 484203,

  at *12-13 (Tenn. Ct. App. Nov. 23, 1993), and McElroy v. Boise

  Cascade Corp., 632 S.W.2d 127, 130 (Tenn. Ct. App. 1982)).

        In   their   negligent   misrepresentation      claim,    Plaintiffs

  allege that Concorde misrepresented a single “existing fact”:

  that Concorde “[p]ossessed programmatic accreditation for the

  HIM program that would enable Plaintiffs to sit for the RHIT

  exam.” 4    (ECF No. 23 ¶ 101(a).)          All of Concorde’s alleged


  4
    Plaintiffs also purport to base their negligent misrepresentation
  claim on several sets of alleged misrepresentations about the
  future, such as statements that Concorde “[w]ould obtain
  programmatic accreditation for the HIM program within a reasonable
  time following Plaintiffs’ graduation.” (See ECF No. 23 ¶ 101(b)-
  (e).) Those statements cannot serve as the basis of Plaintiffs’
  negligent misrepresentation claim. Tennessee does not recognize
  negligent misrepresentation claims based on forward-looking
  statements. See McElroy, 632 S.W.2d at 130 (for a negligent
  misrepresentation claim, “conjecture or representations concerning
  future events are not actionable even though they may later prove to

                                       33
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 34 of 103                     PageID 591



  misrepresentations            about        the         HIM     program’s           existing

  accreditation        status    were    made      before       Plaintiffs       graduated.

  (See id. ¶¶ 26, 35-36, 43, 45, 52.)                    Plaintiffs allege no post-

  graduation      misrepresentations              about        existing        accreditation

  status.        By    graduation,      at   the     latest,      Plaintiffs         knew   or

  should have known that Concorde’s statements about existing

  accreditation status were false.

        Plaintiffs do not dispute that, by graduation, they knew

  or should have known that Concorde’s statements about existing

  accreditation status were false.                  They argue that the negligent

  misrepresentation claim is timely because Concorde’s “repeated

  false      promises      and      assurances            of      forthcoming          timely

  accreditation         concealed       Plaintiffs’            injuries        until     after

  September       1,    2018.”          (ECF       No.     41     at     13-14.)          That

  characterization does not comport with the facts alleged or the

  relevant law.         As discussed supra, Plaintiffs were injured, and

  either knew or should have known of their injury, when they

  were given an unaccredited degree at graduation.                               Concorde’s

  post-graduation representations about impending accreditation

  may     have   given     Plaintiffs        a     reasonable          basis    to     believe

  Concorde would remedy their injury.                      That does not, however,

  toll their negligent misrepresentation claim beyond the time


  be false”) (citing Young v. Cooper, 203 S.W.2d 376 (Tenn. Ct. App.
  1947)).

                                             34
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 35 of 103                PageID 592



  when they first knew of the injury.                  The discovery rule “delays

  accrual when a defendant’s conduct creates circumstances that

  could injure the plaintiff upon the occurrence of some future

  event,” but “does not delay accrual when a defendant’s conduct

  creates a present injury that might be remedied by a future

  event.”       Ne. Knox Util. Dist. v. Stanfort Constr. Co., 206

  S.W.3d 454, 459-60 (Tenn. Ct. App. 2006) (citing Sec. Bank &

  Tr. Co. of Ponca City, Okla. v. Fabricating, Inc., 673 S.W.2d

  860 (Tenn. 1983)) (finding that plaintiff subcontractor’s claim

  for extra expenses incurred during excavation project accrued

  on     the   day     it    requested       payment    for      the     expenses    from

  defendant, even though, “[a]t the time . . . there may have

  been some possibility that [plaintiff] might recover some or

  all    of    the    expenses    in   the    future”       if   defendant    chose    to

  compensate plaintiff for the expenses incurred).

         Plaintiffs’ negligent misrepresentation claim accrued when

  Plaintiffs graduated, which the last group of Plaintiffs did on

  August 23, 2016, more than three years before Plaintiffs filed

  suit    on    August      29,   2019.      (See     ECF    No.   1.)      Plaintiffs’

  negligent          misrepresentation        claim     is       time-barred.         The

  negligent misrepresentation claim is DISMISSED.

                              Promissory Estoppel

         A promissory estoppel claim is based on a clear promise

  that a plaintiff reasonably relied on to his or her detriment.

                                              35
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 36 of 103           PageID 593



  See Chavez v. Broadway Elec. Serv. Corp., 245 S.W.3d 398, 404-

  05 (Tenn. Ct. App. 2007). 5        In their promissory estoppel claim,

  Plaintiffs    allege     that   they     relied     to    their    detriment    on

  several promises Concorde made.              (See ECF No. 23 ¶¶ 105-08.)

  They allege that, before graduation, Concorde promised that

  “Plaintiffs would earn a degree sufficient to permit them to

  sit for the RHIT exam upon Plaintiffs’ graduation from the HIM

  program” and that “Concorde would confer [an accredited] HIM

  degree by the date of Plaintiffs’ graduation.”                    (Id. ¶ 106(a)-

  (b).)     Plaintiffs     allege    that,     after       graduation,      Concorde

  promised that it would provide Plaintiffs an accredited degree

  “within a reasonable time” and “no later than September 1,

  2018,” and that, “upon obtaining accreditation, Concorde would

  provide   a   remedial    course    of      study   sufficient       to   prepare

  Plaintiffs for the RHIT exam.”           (Id. ¶ 106(c)-(e).)          Plaintiffs

  allege that they relied on each of those promises to their

  detriment by, inter alia, “pa[ying] for the HIM program” and




  5
    “Promissory estoppel is an alternative theory to recovery on an
  express contract.” Sparton Tech., Inc. v. Util-Link, LLC, 248 F.
  App’x 684, 689-90 (6th Cir. 2007). It is not a tort claim like
  Plaintiffs’ fraud, negligent misrepresentation, or negligence
  claims. However, in Tennessee, a promissory estoppel claim requires
  a showing that the defendant’s conduct “verge[d] on actual fraud.”
  Shedd v. Gaylord Entm’t Co., 118 S.W.3d 695, 700 (Tenn. Ct. App.
  2003). Plaintiffs do not dispute that Tenn. Code Ann. § 28-3-
  105(1)’s three-year limitations period governs their promissory
  estoppel claim. (See ECF No. 41 at 13.) The Court applies that
  limitations period.

                                         36
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 37 of 103            PageID 594



  deferring other educational and employment opportunities.                        (Id.

  ¶ 107.)

         To the extent Plaintiffs base their promissory estoppel

  claim    on    pre-graduation        promises   to     provide    an     accredited

  degree or a degree sufficient to allow them to sit for the RHIT

  exam at graduation, the claim is time-barred.                    Plaintiffs knew

  or   should     have    known   at    graduation      that    Concorde     had    not

  fulfilled these promises.            Before graduation, Plaintiffs relied

  on those promises to their detriment by “pa[ying] for the HIM

  program” and deferring other opportunities in order to attend

  the program.       (See id.)         Plaintiffs knew or should have known

  of     their   injury     by    graduation.           See    Precision    Tracking

  Solutions, 2014 WL 3058396, at *5 (promissory estoppel claim

  was time-barred where plaintiff knew defendant had broken its

  promise not to solicit plaintiff’s customers more than three

  years before plaintiff filed suit).

         Plaintiffs allege two promises that give rise to a timely

  promissory estoppel claim.            They allege that, after graduation,

  Concorde       promised    that       it    would     provide    Plaintiffs       an

  accredited degree “within a reasonable time” and “no later than

  September 1, 2018.”        (See ECF No. 23 ¶ 106(c)-(d).)                Plaintiffs

  were not injured by that promise until after September 1, 2018,

  when    Concorde    had   failed      to    provide    an    accredited     degree.

  Plaintiffs allege that Concorde promised that, “upon obtaining

                                             37
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 38 of 103       PageID 595



  accreditation,       Concorde   would    provide      a   remedial   course   of

  study sufficient to prepare Plaintiffs for the RHIT exam.”

  (Id. ¶ 106(e).)       The HIM program became accredited on or around

  December 31, 2018.         (Id. ¶ 74.)       Only thereafter, in 2019, did

  Concorde fail to provide a sufficient remedial program.                     (Id.

  ¶¶ 77-80.)      To the extent Plaintiffs base their promissory

  estoppel     claim    on    Concorde’s       post-graduation     promises     to

  provide an accredited degree and a remedial course of study,

  the claim is timely.

                             Negligence

        A negligence claim is based on a breach of a duty of care

  imposed by law.            See Bissinger v. New Country Buffet, No.

  M2011-02183-COA-R9-CV, 2014 WL 2568413, at *8 (Tenn. Ct. App.

  June 6, 2014) (citing Satterfield v. Breeding Insul. Co., 266

  S.W.3d 347, 355 (Tenn. 2008)).                A “breach” is “conduct below

  the applicable standard of care.”                Giggers v. Memphis Hous.

  Auth., 277 S.W.3d 359, 364 (Tenn. 2009).                  In their negligence

  claim, Plaintiffs allege that Concorde breached two different

  duties of care: (1) a duty “to competently obtain programmatic

  accreditation for the HIM program within the various timeframes

  identified     by    [Concorde],”       and     (2)   a   duty   “to   provide

  reasonable and adequate remedial training sufficient to allow a

  reasonable person, similarly situated to Plaintiffs, to sit for




                                          38
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 39 of 103     PageID 596



  and pass the RHIT exam within a reasonable time.”              (ECF No. 23

  ¶¶ 114, 118.)

         To the extent Plaintiffs base their negligence claim on

  Concorde’s alleged breach of a duty to obtain accreditation for

  the HIM program, the claim is time-barred.             Plaintiffs allege

  that this “duty of care began at the time that [Concorde]

  enrolled Plaintiffs into the HIM program and continued through

  September 1, 2018.”       (Id. ¶ 117.)       Plaintiffs characterize the

  duty   as   an   obligation    to   obtain   accreditation     “within   the

  various timeframes identified by [Concorde].”                 (Id. ¶ 114.)

  One    of   those   “various   timeframes”     was   the    period   between

  Plaintiffs’ enrollment and their graduation.           Plaintiffs allege

  Concorde repeatedly said it would obtain accreditation by then.

  (See id. ¶¶ 23, 26, 31, 33, 35, 38, 41, 45, 47, 56-57.)                   By

  graduation,      when   Concorde    failed   to   provide   Plaintiffs    an

  accredited degree, it had breached its duty to do so.                     By

  graduation, Plaintiffs had been injured by Concorde’s breach:

  they were given a degree that was not accredited.              Plaintiffs’

  negligence claim, to the extent based on a breach of a duty to

  obtain accreditation, accrued at graduation.                See Potts, 796

  S.W.2d at 681 (a “cause of action in tort” accrues after “a

  breach of some legally recognized duty owed by the defendant to

  the plaintiff” and “some legally cognizable damage caused to

  the plaintiff by the breach”).

                                        39
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 40 of 103    PageID 597



        Plaintiffs argue that their negligence claim is not time-

  barred to the extent based on Concorde’s breach of a duty to

  obtain accreditation because Concorde breached that duty in a

  “continuous . . . pattern” that was not limited to “one point

  in time.”     (ECF No. 41 at 13-14.)      In essence, Plaintiffs argue

  that,   because   Concorde’s   breach    of    its   duty   to   provide   an

  accredited degree was continuous from graduation until several

  years after graduation, their claim based on that breach did

  not accrue until the breach ceased.

        Plaintiffs’ argument does not comport with the discovery

  rule.     Under that rule, where a negligent defendant’s breach is

  “continuing,” a claim’s accrual is not tolled beyond the time

  the plaintiff initially learned of his or her injuries from the

  breach.     See Wansley v. Refined Metals Corp., No. 02A01-9503-

  CV-00065, 1996 WL 502497, at *2-6 (Tenn. Ct. App. Sept. 6,

  1996) (collecting cases and holding that plaintiff’s negligence

  claims against employer asserting injuries from repeated toxic

  workplace emissions accrued when plaintiff initially “reached

  the conclusion that he was sick and that his illness was caused

  by the defendant”).       Where a plaintiff “learns of his injuries

  and learns of the causal connection to the defendant’s conduct

  and continues to be subjected to such conduct,” he or she must

  nonetheless “bring suit within [the applicable time from] the

  discovery    of   [the]   injury   and   its   cause.”      Vaughn   v.    DP

                                      40
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 41 of 103           PageID 598



  Packaging,     Inc.,    17   F.   App’x    286,   290-91    (6th    Cir.     2001)

  (quoting Wansley, 1996 WL 502497, at *6) (emphasis added); see

  also Clifton v. Bass, 908 S.W.2d 205, 209 (Tenn. Ct. App. 1995)

  (under the discovery rule, “[a] plaintiff is not entitled to a

  new limitations period to begin with the appearance of each new

  injury    or    complication”)       (quotation     marks     and     citations

  omitted).

        Tennessee courts formerly recognized the “continuous tort

  doctrine,”     which   provided     that,   “[w]here   allegedly       tortious

  conduct     occurs     repeatedly    over     a   period     of     time,”     the

  “limitation period does not begin to run until the plaintiff’s

  exposure to the conduct ceases, regardless of when he discovers

  the injury and its cause.”          Vaughn, 17 F. App’x at 290 (citing

  Tenn. Eastman Corp. v. Newman, 121 S.W.2d 130, 135 (Tenn. Ct.

  App. 1938)).      That rule “has been completely subsumed by the

  discovery rule.”       Id. (citing Cherry v. Williams, 36 S.W.3d 78,

  87 (Tenn. Ct. App. 2000), Stanbury v. Bacardi, 953 S.W.2d 671,

  676 (Tenn. 1997), and Wansley, 1996 WL 502497, at *6).                     To the

  extent Plaintiffs base their negligence claim on Concorde’s

  breach of a duty to obtain accreditation for the HIM program,

  the claim is time-barred.

        To the extent Plaintiffs base their negligence claim on

  Concorde’s alleged breach of a duty to “provide reasonable and

  adequate remedial training sufficient to allow a reasonable

                                        41
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 42 of 103              PageID 599



  person, similarly situated to Plaintiffs, to sit for and pass

  the RHIT exam within a reasonable time,” the claim is timely.

  (ECF No. 23 ¶ 118.)            Plaintiffs allege that Concorde “incurred

  this duty as of the date of notifying Plaintiffs of their

  programmatic          accreditation     on     December       31,      2018,”     and

  thereafter       breached      the   duty    “when    it    failed     to   provide

  adequate remedial education and training.”                     (Id. ¶¶ 119-20.)

  Plaintiffs’ negligence claim based on Concorde’s breach of a

  duty to provide “reasonable and adequate remedial training” did

  not arise until sometime after December 31, 2018.                           To the

  extent   it      is    based    on   breach    of    that    duty,     Plaintiffs’

  negligence claim is timely.

              3.        TCPA Claim

        A TCPA claim is based on an “unfair or deceptive act or

  practice described in § 47-18-104(b)” that causes the plaintiff

  to “suffer[] an ascertainable loss of money or property, real,

  personal, or mixed, or any other article, commodity, or thing

  of value.”       Tenn. Code Ann. § 47-18-109(a)(1).                 Section 47-18-

  104(b) of the TCPA lists the specific kinds of “unfair or

  deceptive     acts      or   practices”      that    are    unlawful    under     the

  statute, such as “[f]alsely passing off goods or services as

  those of another,” “[c]ausing likelihood of confusion . . . as

  to the source, sponsorship, approval or certification of goods

  or services,” and others.             Tenn. Code Ann. § 47-18-104(b).               A

                                          42
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 43 of 103   PageID 600



  “deceptive act or practice” under the TCPA “is, in essence, ‘a

  material representation, practice or omission likely to mislead

  . . . reasonable consumer[s]’ to their detriment.”              Fayne v.

  Vincent, 301 S.W.3d 162, 177 (Tenn. 2009) (quoting Ganzevoort

  v. Russell, 949 S.W.2d 293, 299 (Tenn. 1997)).

        The TCPA’s statute of limitations provides:

        Any action commenced pursuant to § 47-18-109 shall be
        brought within one (1) year from a person’s discovery
        of the unlawful act or practice, but in no event
        shall an action under § 47-18-109 be brought more
        than five (5) years after the date of the consumer
        transaction giving rise to the claim for relief.

  Tenn. Code Ann. § 47-18-110.        Concorde argues that Plaintiffs’

  TCPA claim is time-barred because Plaintiffs knew or should

  have known of their injuries from Concorde’s alleged violations

  of the TCPA by the time they graduated, more than one year

  before they filed suit on August 29, 2019.           (See ECF No. 30-1

  at 6-7; ECF No. 45 at 10-12.)       Concorde also argues that, as to

  nine of the eleven Plaintiffs, the TCPA claim is time-barred

  because it was brought more than five years after “the date of

  the relevant ‘consumer transaction.’”          (See ECF No. 30-1 at 8

  (citing Tenn. Code Ann. § 47-18-110).)

        The Court need consider only Concorde’s first argument,

  which is dispositive.         An action under the TCPA “shall be

  brought within one (1) year from a person’s discovery of the

  unlawful act or practice . . . .”        Tenn. Code Ann. § 47-18-110.


                                      43
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 44 of 103           PageID 601



  “The     inclusion     of    the    word     ‘discovery’    incorporates       the

  discovery    rule    into    the    TCPA.”        Leonard   v.   Leo’s   Exterm.

  Servs., Inc., No. E2009-01398-COA-R3-CV, 2010 WL 2134145, at

  *12-13 (Tenn. Ct. App. May 27, 2010) (citing Schmank v. Sonic

  Auto., Inc., No. E2007-01857-COA-R3-CV, 2008 WL 2078076, at *2

  (Tenn. Ct. App. May 16, 2008)).              A TCPA claim accrues when the

  plaintiff has actual or constructive knowledge of his or her

  injuries from the defendant’s violation of the TCPA.                     6     See

  Fortune v. Unum Life Ins. Co. of Am., 360 S.W.3d 390, 401-03

  (Tenn.    Ct.   App.    2010).        For    Plaintiffs’    TCPA    claim,     the

  relevant     question       for     statute-of-limitations         purposes     is

  whether    Plaintiffs       had    actual    or   constructive     knowledge    of

  their injuries from Concorde’s alleged violations of the TCPA

  before August 29, 2018.



  6
    There is some uncertainty about whether a TCPA claim accrues when
  the plaintiff discovers the defendant’s unlawful act or practice or
  when the plaintiff discovers his or her injuries. The plain
  language of the TCPA’s statute of limitations suggests the former
  reading. See Tenn. Code Ann. § 47-18-110 (a TCPA claim accrues upon
  “a person’s discovery of the unlawful act or practice”). Most
  courts have adopted the latter reading. See Fortune, 360 S.W.3d at
  401-03 (analyzing whether plaintiff filed his TCPA claim within one
  year of discovering his injuries from defendant’s unlawful act or
  practice); Schmank, 2008 WL 2078076, at *2-5 (same); but see Town of
  Smyrna, Tenn. v. Mun. Gas Auth. of Ga., 129 F. Supp. 3d 589, 598
  (M.D. Tenn. 2015) (stating that a plaintiff’s “discovery of the
  unlawful act or practice,” not “the date of the ascertainable loss,”
  “begin[s] the running of the statute of limitations under the TCPA”)
  (citing Tenn. Code Ann. § 47-18-110). The parties assume that a
  TCPA claim accrues when the plaintiff discovers his or her injuries.
  (See ECF No. 30-1 at 6; ECF No. 41 at 10.) For purposes of the
  Motion to Dismiss, the Court applies that rule.

                                          44
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 45 of 103                      PageID 602



         Plaintiffs allege that Concorde has “violated the TCPA in

  the following ways”: (1) by “causing likelihood of confusion or

  of misunderstanding as to the source, sponsorship, approval or

  certification            of    goods      or     services”;          (2)    by    “[c]ausing

  likelihood of confusion or misunderstanding as to affiliation,

  connection or association with, or certification by, another”;

  and    (3)    by        “[r]epresenting          that        goods    or    services     have

  sponsorship,            approval,      characteristics,              ingredients,       uses,

  benefits or quantities that they do not have or that a person

  has a sponsorship approval, status, affiliation or connection

  that such person does not have.”                            (ECF No. 23 ¶ 98 (citing

  Tenn. Code Ann. § 47-18-104(b)(2)-(3), (5).)                            Plaintiffs allege

  that a single “deceptive act or practice” is the basis for each

  of    those   violations:          that        Concorde       “misled      Plaintiffs    into

  believing that the degree with which they graduated would be

  accredited         on     or     before        their        graduation,      or   within    a

  reasonable time thereafter, but in any event no later than

  September 1, 2018.”              (Id.)

         The factual basis of this “deceptive act or practice” is

  the   same    as    the        factual    basis        of    Plaintiffs’      fraud    claim.

  Plaintiffs         assert       throughout           the      Amended      Complaint     that

  Concorde misrepresented the HIM program’s existing or future

  accreditation status before enrollment, during enrollment, and

  after graduation.              (See id. ¶¶ 23, 26, 31, 33, 35-36, 38, 41,

                                                  45
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 46 of 103                    PageID 603



  43-45, 47, 49, 52, 56-57, 61, 68.)                     Plaintiffs do not explain

  whether     those       repeated           misrepresentations              constitute        a

  “deceptive act” or a “deceptive practice” under the TCPA, but

  refer to them in their briefing as a series of “deceptive

  actions.”       (ECF No. 41 at 10-11.)                 Plain English establishes

  that what Plaintiffs allege is a deceptive “practice.”                                     See

  “Act,” Merriam-Webster Online Dictionary, http://www.merriam-

  webster.com/dictionary/act                (an     “act”     is    “the        doing   of     a

  thing”); “Practice”, Merriam-Webster Online Dictionary, http://

  www.merriam-webster.com/dictionary/practice (a “practice” is “a

  repeated or customary action”).

         Plaintiffs’ TCPA claim is time-barred.                         By graduation, if

  not before, Plaintiffs knew or should have known that Concorde

  had    misled   them     by    representing          that     the      HIM    program      was

  accredited      or     would        be     accredited       by        graduation.           At

  graduation, Plaintiffs were injured by that deceptive practice

  -- or, alternatively, that series of deceptive acts -- when

  they    were    given    a    degree        worth    less     than         what   they     had

  bargained for.          See Tenn. Code Ann. § 47-18-109(a)(1) (the

  TCPA’s cause of action is for “[a]ny person who suffers an

  ascertainable loss of money or property . . . or any other

  article,    commodity,        or    thing       of   value”      as    a     result   of    an

  “unfair or deceptive act or practice”); Fortune, 360 S.W.3d at

  403    (TCPA     claim        was        time-barred      where         plaintiff        “was

                                               46
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 47 of 103                PageID 604



  indisputably aware of sufficient facts [more than a year before

  he filed suit] to place a reasonable person on notice that his

  injury or damages resulted from [defendant’s] alleged unlawful

  conduct”).       Each Plaintiff graduated no later than August 2016.

  The TCPA’s one-year limitations period ran on Plaintiffs’ TCPA

  claims well before they filed suit in August 29, 2019.                             (ECF

  No. 1.)

        Plaintiffs concede that they suffered some injury from

  Concorde’s deceptive practice at graduation, when they “did not

  graduate with a programmatically-accredited degree.”                          (ECF No.

  41   at   11.)        Plaintiffs      assert,      however,       that   their   “TCPA

  allegations go further to allege [Concorde] committed unfair or

  deceptive    acts       by    misleading        Plaintiffs   into     thinking     they

  would receive such accredited degree[s] and [would] thus [be]

  able to sit for the RHIT exam, within a reasonable time after

  graduation       or    by    September     1,    2018.”      (Id.)       In   essence,

  Plaintiffs ask the Court to find that their TCPA claim is

  timely because, although part of Concorde’s misleading practice

  occurred     before           graduation,        and    injured      Plaintiffs      at

  graduation,       the       other   part    occurred      after     graduation,     and

  continued until September 1, 2018, less than a year before

  Plaintiffs filed suit.

        “[T]hat         would    be   slicing       the     baloney    mighty      thin.”

  Sessions v. Dimaya, 138 S. Ct. 1204, 1215 (2018) (Kagan, J.).

                                              47
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 48 of 103                     PageID 605



  Courts    have      dismissed       TCPA      claims      as    untimely      in    similar

  situations.             See   Leonard,          2010      WL    2134145,       at     *12-13

  (plaintiff’s TCPA claim against an exterminator who allegedly

  did defective work accrued when plaintiff “was aware of facts

  sufficient       to     put   him    on      notice     that     he   had     suffered    an

  injury,” although the parties’ business relationship continued

  until less than a year before plaintiff filed suit and “some of

  the damage [may have] happened late in the game”); Middle Tenn.

  Occup. and Envtl. Med., 2005 WL 3216282, at *2-4 (plaintiff’s

  TCPA     claim     against     healthcare           administrator        alleging       that

  defendant     repeatedly         and     “unlawfully       with[held]         money”    from

  plaintiff accrued when plaintiff first learned of defendant’s

  “alleged      malfeasance,”         and      did    not   start       again    with    “each

  occurrence of funds being withheld” thereafter); Lindsey v.

  Allstate Ins. Co., 34 F. Supp. 2d 636, 648-49 (W.D. Tenn. 1999)

  (plaintiffs’ TCPA claim against insurer alleging that defendant

  engaged    in      “fraudulent         and    misleading        insurance      practices”

  accrued when plaintiffs first discovered their injuries from

  those practices, even where the “wrongdoing was continuous in

  nature”).        Whether conceived as a deceptive practice or as a

  series        of         deceptive              acts,          Concorde’s           repeated

  misrepresentations about the HIM program’s accreditation status

  do not give rise to a timely TCPA claim because Plaintiffs knew

  or   should      have    known      of    the      misrepresentations,          and    their

                                                48
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 49 of 103       PageID 606



  injuries from them, more than a year before they filed suit.

  Plaintiffs’      TCPA   claim    is   untimely.      The     TCPA    claim    is

  DISMISSED.

              4.      Tolling Exceptions

        Plaintiffs argue that the tolling exceptions of fraudulent

  concealment and equitable estoppel save their claims from time

  bar, to the extent any are untimely on the face of the Amended

  Complaint.       (See ECF No. 41 at 8-12.)           They argue that the

  fraudulent    concealment       exception   tolled   the    running    of    the

  statute of limitations for their TCPA claim until September 1,

  2018.   (Id. at 10-12.)         They argue that the equitable estoppel

  exception tolled the running of the statutes of limitations for

  all of their claims until September 1, 2018.               (Id. at 8-10.)

                           Fraudulent Concealment

        Fraudulent concealment is a tolling exception that tolls

  the running of a statute of limitations “when ‘the defendant

  has taken steps to prevent the plaintiff from discovering he

  [or she] was injured.’”           Redwing, 363 S.W.3d at 462 (quoting

  Fahrner v. SW Mfg., Inc., 48 S.W.3d 141, 146 (Tenn. 2001)).                   To

  establish that the fraudulent concealment exception applies, a

  plaintiff    must     plead   that:   (1)   the   defendant    affirmatively

  concealed the plaintiff’s injury or failed to disclose material

  facts regarding the injury despite a duty to do so; (2) the

  plaintiff     could     not   have    discovered     the    injury    despite

                                        49
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 50 of 103                   PageID 607



  reasonable       care   and    diligence;          (3)    the    defendant     knew    the

  plaintiff had been injured; and (4) the defendant concealed

  material        information         from    the        plaintiff     by      withholding

  information       or    making      use     of    some    device     to     mislead    the

  plaintiff in order to exclude suspicion or prevent inquiry.

  Id. at 462-63 (quotation marks and citations omitted).                               Where

  it   applies,     the    fraudulent         concealment          exception    tolls    the

  running of the statute of limitations “until the plaintiff

  discovers or, in the exercise of reasonable diligence, should

  have     discovered      the     defendant’s           fraudulent        concealment    or

  sufficient facts to put the plaintiff on actual or inquiry

  notice of his or her claim.”                     Id. at 463 (citing Fahrner, 48

  S.W.3d at 145).

         “The heightened pleading standard of [] Rule 9(b) applies

  to fraudulent concealment, just as it applies to the fraud

  itself.”        Chunn v. Se. Logistics, Inc., 794 F. App’x 475, 477

  (6th Cir. 2019) (citing Evans v. Pearson Enters., Inc., 434

  F.3d     839,    951    (6th     Cir.      2006)).         A     plaintiff     asserting

  fraudulent       concealment        in     federal       court    “must     ‘state    with

  particularity’ the facts showing he satisfies the exception,

  including his own diligence.”                     Id. (quoting Fed. R. Civ. P.

  9(b)).     “The burden [is] on a plaintiff to establish fraudulent

  concealment       so    as     to    toll        the   statute      of     limitations.”



                                               50
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 51 of 103                        PageID 608



  Robinson,     464    S.W.3d     at    611    (citing      Benton         v.    Snyder,      825

  S.W.2d 409, 414 (Tenn. 1992)).

        Plaintiffs       assert    that       Concorde       fraudulently              concealed

  their injuries by its misleading representations about the HIM

  program’s     accreditation          status       with    “repeated           promises      and

  assurances of forthcoming timely accreditation.”                               (ECF No. 41

  at   11-12.)        They   assert          that    they    “acted         diligently         by

  proactively and continuously reaching out to Concorde to obtain

  updates on the accreditation status, but even so were unable to

  discover their injuries until September 1, 2018,” when Concorde

  failed   to    “meet    [its]    self-imposed            accreditation           deadline.”

  (Id.)       Plaintiffs        argue        that,     because        of        this     alleged

  concealment, the statute of limitations for their TCPA claim

  did not begin to run until September 1, 2018, less than a year

  before they filed suit.          (Id.)

        Plaintiffs have not met their burden to establish the

  elements of fraudulent concealment.                       They do not plead with

  particularity        the      first        element,        that      “the            defendant

  affirmatively concealed the plaintiff’s injury” or “failed to

  disclose material facts regarding the injury . . . despite a

  duty to do so.”         Redwing, 363 S.W.3d at 462-63.                          Affirmative

  concealment     is     action        “to     prevent       [the      plaintiff]            from

  discovering     the     fraud.”             Chunn,       794   F.        App’x       at    477.

  Plaintiffs allege that Concorde affirmatively concealed their

                                              51
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 52 of 103          PageID 609



  injuries by its misrepresentations about accreditation status

  with    “false   promises   or     assurances”      that    it    would    obtain

  accreditation in the future.          (ECF No. 41 at 11-12.)              That is

  not affirmative concealment.          It is simply the continuation of

  Concorde’s underlying fraud.          “The fraud, standing alone, does

  not toll the statute of limitations; it is the concealment of

  the fraud that tolls the procedural bar.”                 Chunn, 794 F. App’x

  at 477 (quoting In re Estate of Davis, 308 S.W.3d 832, 842

  (Tenn. 2010)) (emphasis added).            Plaintiffs nowhere allege that

  Concorde sought to hide Plaintiffs’ injuries resulting from the

  HIM program’s lack of accreditation.                To the contrary: the

  Amended Complaint alleges that, after graduation, Concorde’s

  Memphis campus president sent Plaintiffs the June 2017 Letter,

  in which he “acknowledged [Concorde’s] failure to provide an

  accredited degree within a reasonable time as promised.”                     (ECF

  No. 23 ¶ 64.)       Plaintiffs do not plead affirmative concealment,

  with particularity or otherwise.

         Plaintiffs also do not plead with particularity the second

  element of fraudulent concealment, that “the plaintiff could

  not have discovered the injury . . . despite reasonable care

  and    diligence.”      Redwing,     363   S.W.3d    at    463.     Plaintiffs

  represent    that    they   “acted    diligently      by     proactively      and

  continuously reaching out to Concorde to obtain updates on the

  accreditation status, but even so were unable to discover their

                                        52
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 53 of 103               PageID 610



  injuries until September 1, 2018,” when Concorde failed to

  “meet [its] self-imposed accreditation deadline.”                        (ECF No. 41

  at 11.)     Plaintiffs knew or should have known of their injuries

  well   before         September    1,     2018.     As    discussed      in    several

  sections      supra,     at    graduation,        when   Plaintiffs      were    given

  unaccredited degrees, they knew or should have known that they

  had been injured.          The Amended Complaint pleads that, numerous

  times prior to graduation, Concorde informed Plaintiffs that

  the HIM program was not accredited.                 (See ECF No. 23 ¶¶ 38, 41,

  48, 54, 56.)          Because Plaintiffs had actual knowledge of their

  injuries several years before they filed suit, they “cannot

  establish       the    essential     element      [of    fraudulent     concealment]

  that   they     ‘could     not     have    discovered      the   cause    of    action

  despite exercising reasonable care and diligence.’”                        Brandt v.

  McCord, 281 S.W.3d 394, 405-06 (Tenn. Ct. App. 2008).                              The

  fraudulent concealment exception does not toll the running of

  the statute of limitations for Plaintiffs’ TCPA claim.

                                Equitable Estoppel

         Equitable estoppel is a tolling exception that tolls the

  running of a statute of limitations “when the defendant has

  misled    the    plaintiff        into    failing   to    file   suit    within    the

  statutory limitations period.”                    Redwing, 363 S.W.3d at 460

  (citing Fahrner, 48 S.W.3d at 145, and Ingram v. Earthman, 993

  S.W.2d 611, 633 (Tenn. Ct. App. 1998)).                    To establish that the

                                              53
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 54 of 103                PageID 611



  equitable estoppel exception applies, a plaintiff must plead

  that: (1) the defendant induced the plaintiff to delay filing

  suit    with        “specific     promises,      inducements,        suggestions,

  representations, assurances or other similar conduct” that the

  defendant knew or should have known would induce the plaintiff

  to delay; and (2) the plaintiff’s delay in filing suit “was not

  attributable to [his or her] own lack of diligence.”                         7      Id.

  (citing Fahrner, 48 S.W.3d at 145, and Hardcastle v. Harris,

  170 S.W.3d 67, 85 (Tenn. Ct. App. 2004)).

         Where it applies, the equitable estoppel exception tolls

  the    running      of   the   statute   of    limitations    “for    the        period

  during which the defendant misled the plaintiff” into delaying

  suit.    Id. at 461.           In Tennessee, “[s]tatutes of limitations

  are favored because they promote the timely pursuit of legal

  rights,”    and      “estoppels    are   not    favored     when   they     prevent

  parties from asserting claims or defenses to which they would

  otherwise      be    entitled.”      Hardcastle,      170    S.W.3d     at       84-85

  (citing Brown v. Hipshire, 553 S.W.2d 570, 571 (Tenn. 1977),

  and Rogers v. Colville, 238 S.W. 80, 83 (Tenn. 1922)).                             “The



  7
    Equitable estoppel is distinct from “equitable tolling,” which is a
  broader tolling exception that “allows a court to suspend the
  running of the statute of limitations when the plaintiff, despite
  reasonable efforts, cannot obtain enough information to file his
  complaint on time, even if the defendant is not at fault.” Fahrner,
  48 S.W.3d at 145 n.2. Tennessee has “declined to recognize”
  equitable tolling. Id. (citing Norton v. Everhart, 895 S.W.2d 317,
  321 (Tenn. 1995)).

                                           54
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 55 of 103          PageID 612



  party    invoking   the    doctrine    of    equitable    estoppel       has   the

  burden of proof.”        Redwing, 363 S.W.3d at 460.

        The    distinction      between       fraudulent     concealment         and

  equitable estoppel is germane.             Fraudulent concealment applies

  when a plaintiff did not know of his or her injury because the

  defendant concealed it.          See Fahrner, 48 S.W.3d at 145-46.

  Equitable     estoppel    applies   when     “the   plaintiff      has    already

  discovered his injury -- or should have discovered it,” and is

  induced not to file a timely suit.                  Id. at 146.          “A clear

  example [of equitable estoppel], and the one most prominent in

  the case law, is a defendant’s promise not to plead the statute

  of limitations, which he breaks once the plaintiff has waited

  for the statute to expire before filing his complaint.”                    Id. at

  145 (citing Am. Mut. Liab. Ins. Co. v. Baxter, 357 S.W.2d 825,

  827 (Tenn. 1962)).

        Plaintiffs assert that the equitable estoppel exception

  tolled the running of “the various statutes of limitation[s]”

  governing their claims until September 1, 2018.              (ECF No. 41 at

  8-10.)      They assert that Concorde induced them not to file a

  timely suit in several ways and at several times: (1) during

  enrollment, by repeatedly representing that the HIM program

  would be accredited by graduation; (2) after graduation, by

  repeatedly     representing     that        the   HIM    program     would      be

  accredited within a reasonable time; and (3) by promising, in

                                        55
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 56 of 103          PageID 613



  the June 2017 Letter, to refund Plaintiffs’ tuition if the HIM

  program     was   not   accredited     by    September     1,     2018.     (Id.)

  Plaintiffs        assert    that    all      of    those     representations,

  “especially the promise of a full refund of each Plaintiff’s

  tuition,” induced them to delay filing suit against Concorde.

  (Id.)     They assert that they did not become aware that Concorde

  had misled them until after September 1, 2018, when Plaintiffs

  asked that Concorde refund their tuition and Concorde refused.

  (Id.)

        Equitable estoppel requires “conduct specifically designed

  to prevent the plaintiff from suing in time.”                       Fahrner, 48

  S.W.3d at 145.          “Evidence of vague statements or ambiguous

  behavior by a defendant will not carry the day for a plaintiff

  asserting equitable estoppel.”              Hardcastle, 170 S.W.3d at 85.

  The representations on which Plaintiffs base their claim to

  equitable estoppel -- that the HIM program would be accredited

  in the future, or that Concorde would refund tuition if it was

  not -- were not specifically designed to induce Plaintiffs not

  to file a timely suit.             They do not resemble the kinds of

  representations      in    which   Tennessee      courts    have    applied   the

  equitable estoppel exception.

        The   equitable      estoppel    exception        typically   applies      to

  “misrepresentation[s]        dealing      with    the    actual    filing   of   a

  lawsuit.”     Holcomb v. Sverdrup Tech., Inc., No. M2000-00536-

                                         56
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 57 of 103        PageID 614



  COA-R3-CV, 2001 WL 1386093, at *6 (Tenn. Ct. App. Nov. 8,

  2001).       “Examples of circumstances which have prompted the

  courts to invoke the doctrine of equitable estoppel to prevent

  a defendant from asserting a statute of limitations defense

  include: (1) when a defendant promises not to assert a statute

  of limitations defense, (2) when a defendant promises to pay or

  otherwise satisfy the plaintiff’s claim without requiring the

  plaintiff to file suit, and (3) when a defendant promises to

  settle a claim without litigation following the conclusion of

  another proceeding between the defendant and a third party.”

  Redwing, 363 S.W.3d at 460-61 (citing Am. Mut. Liab. Ins. Co.,

  357 S.W.2d at 827, Brick Church Transmission, Inc. v. S. Pilot

  Ins.    Co.,    140   S.W.3d   324,   335   (Tenn.    Ct.    App.   2003),   and

  Hardcastle, 170 S.W.3d at 85-86).

         In several instances, Tennessee courts have applied the

  equitable estoppel exception where plaintiffs had made claims

  for payment and were unequivocally told the claims would be

  paid.    See Laxmi Hospitality Grp., LLC v. Narayan, No. M2018-

  00450-COA-R3-CV, 2018 WL 6657305, at *8-10 (Tenn. Ct. App. Dec.

  18,     2018)     (equitable    estoppel       applied      where   defendants

  repeatedly “promised to pay their debt” owed to plaintiff on a

  business loan “and asked [plaintiff] to give them more time in

  which to pay”); Kesterson v. Jones, No. E2013-02092-COA-R3-CV,

  2015    WL     2445968,   at   *1-4   (Tenn.    Ct.   App.    May   21,   2015)

                                         57
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 58 of 103                  PageID 615



  (equitable estoppel applied where defendants “offered repeated

  assurances before and after the claimed limitations period that

  they would repay the debt” owed to plaintiff on a loan note

  when they were able); Hawks v. CD Dev., LLC, No. W2013-00499-

  COA-R3-CV, 2013 WL 5432851, at *1-4 (Tenn. Ct. App. Sept. 25,

  2013) (equitable estoppel applied where defendant “clearly and

  unequivocally told [plaintiff] he would pay” an outstanding

  invoice for architectural work on a restaurant property “if

  [plaintiff]          released      [his]     lien        on   the      []     property”).

  Tennessee      courts       have     also        applied      the     exception     where

  plaintiffs who made claims for payment were told their claims

  were under consideration.             See Ne. Knox Util. Dist., 206 S.W.3d

  at    460-62    (genuine         dispute    of     material     fact    existed     about

  whether        equitable          estoppel          applied         where       plaintiff

  subcontractor was told its claim for extra compensation for

  work done was “acknowledged and is being evaluated”).

         Plaintiffs ask the Court to extend the equitable estoppel

  exception further, to representations that are neither about

  the     possibility         of     litigation        nor      about     any     specific,

  articulated claim for payment.                    Plaintiffs’ strongest case for

  equitable estoppel rests on the June 2017 Letter, in which

  Concorde’s Memphis campus president informed Plaintiffs that

  Concorde would “issue [] a full refund of tuition and other

  fees”    if    the    HIM   program        did    “not   obtain       accreditation    by

                                               58
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 59 of 103              PageID 616



  September 1, 2018.”         (ECF No. 23 ¶ 64.)              That letter contained

  a specific promise to pay if a specific event did not occur.

  However, it did not state or imply that the promise was made to

  induce Plaintiffs not to file suit.                  It was not in response to

  a   claim   for    payment.       Plaintiffs        nowhere    allege    that     they

  requested a tuition refund at any time before September 2018.

  (See id. ¶ 70.)

         Concorde’s representations in the June 2017 Letter, and

  its other pre- and post-graduation representations about the

  HIM     program’s         accreditation           status,     resemble      ongoing

  negotiations or attempts to remedy a wrong.                           The Tennessee

  courts “do[] not understand the general rule to be that any

  effort by a wrongdoer to remedy the effect of the wrongdoing

  would    effectively        bar       the    defense    of      the    statute     of

  limitations.”       Bernard v. Houston Ezell Corp., 968 S.W.2d 855,

  862 (Tenn. Ct. App. 1997).               Tennessee courts have declined to

  apply the equitable estoppel exception where defendants have

  made    representations          or     taken     actions     during     continuing

  negotiations between the parties that do not rise to the level

  of specific inducements to delay suit.                        See id. (equitable

  estoppel     did    not     apply       where      defendant     performed        some

  “corrective       work”    but    did       not   “represent[],       promise[]    or

  contract[] to remedy all of the subject defects in exchange for

  plaintiffs’ delay in filing suit”); Yater v. Wachovia Bank of

                                              59
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 60 of 103                    PageID 617



  Ga., N.A., 861 S.W.2d 369, 372 (Tenn. Ct. App. 1993) (equitable

  estoppel did not apply where “there were ongoing negotiations

  between    plaintiff         and      [defendant]      Bank”          after    plaintiff

  informed defendant about erroneous charges on his credit card

  statements,         but   “[t]here     [was]      nothing       in   [the]     record    to

  indicate any act by Bank to induce plaintiff to forego any

  legal action”); see also Murphy v. Allstate Indem. Co., No.

  1:13-cv-108, 2014 WL 1024165, at *3 (E.D. Tenn. Mar. 17, 2004)

  (“If limitations periods were to toll merely because further

  negotiation,         inspections,      and       adjustments         occur,    it     would

  defeat the purpose of the limitations period.”).

         “[E]stoppels are not favored” in Tennessee.                            Hardcastle,

  170 S.W.3d at 84-85; see also Redwing, 363 S.W.3d at 456 (in

  Tennessee,         “courts      construe         exceptions          to     statutes     of

  limitations carefully to assure that they are not extended

  beyond their plain meaning”) (citing Abels ex rel. Hunt v.

  Genie Indus., Inc., 202 S.W.3d 99, 102 (Tenn. 2006)).                                   The

  Court will not extend the equitable estoppel exception further

  than    the        Tennessee    courts       have.          Plaintiffs         have     not

  established         that     Concorde       made     specific             representations

  designed      to    induce     them   not    to    file     a    timely      suit.      The

  equitable estoppel exception does not toll the running of the

  statutes of limitations for Plaintiffs’ claims.



                                              60
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 61 of 103       PageID 618



        B.    Merits Arguments

        Concorde argues that six of Plaintiffs’ seven claims --

  the   fraud,     TCPA,    negligent        misrepresentation,     promissory

  estoppel, breach-of-contract, and negligence claims -- fail to

  state a claim upon which relief can be granted for reasons

  unrelated to timeliness.       (ECF No. 30-1 at 11-19.)          Because the

  TCPA and negligent misrepresentation claims are time-barred,

  the Court considers only Concorde’s arguments for dismissal of

  the   fraud,     promissory    estoppel,           breach-of-contract,     and

  negligence claims.

              1.    Fraud

        The   elements      of   fraud        are:     (1)   “an   intentional

  misrepresentation with regard to a material fact”; (2) “the

  representation was made knowingly” or “recklessly”; (3) “the

  plaintiff    reasonably     relied     on     the    misrepresentation     and

  suffered damage”; and (4) “the misrepresentation relates to an

  existing or past fact” or “a promise of future action without

  the present intention to carry out the promise.”                 Stacks, 812

  S.W.2d at 592 (quotation marks and citations omitted).               A fraud

  claim based on a promise of future action is sometimes called a

  “promissory fraud” claim.            Id.; see also Hood Land Tr. v.

  Hastings, No. M2009-02625-COA-R3-CV, 2010 WL 3928647, at *7

  (Tenn. Ct. App. Oct. 5, 2010) (citing Shahrdar v. Global Hous.,

  Inc., 983 S.W.2d 230, 237 (Tenn. Ct. App. 1998)).

                                        61
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 62 of 103   PageID 619



        A fraud claim in federal court is governed by the Rule

  9(b) pleading standard.        Thompson v. Bank of Am., N.A., 773

  F.3d 741, 751 (6th Cir. 2014).           Under Rule 9(b), a plaintiff

  “must state with particularity the circumstances constituting

  fraud or mistake.       Mistake, intent, knowledge, and conditions

  of a person’s mind may be alleged generally.”           Fed. R. Civ. P.

  9(b).

        In their fraud claim, Plaintiffs allege that Concorde made

  several harmful misrepresentations about the HIM program.             (See

  ECF No. 23 ¶¶ 91-95.)        They allege, inter alia, that, after

  graduation, Concorde represented that the HIM program would be

  accredited “soon” or within a reasonable time; that Concorde

  would      provide   sufficient    remedial    training     to   prepare

  Plaintiffs to sit for the RHIT exam; and that, if the HIM

  program was not accredited by September 1, 2018, Concorde would

  refund Plaintiffs’ tuition.8      (See id. ¶¶ 61, 64, 66, 68.)

        Concorde argues that Plaintiffs fail to state a fraud

  claim upon which relief can be granted because: (1) Plaintiffs

  do   not     plead   Concorde’s   alleged     misrepresentations      with

  particularity; and (2) Plaintiffs do not plead that Concorde’s


  8
    Plaintiffs also allege that Concorde repeatedly misrepresented the
  HIM program’s existing or future accreditation status before
  Plaintiffs graduated. (See ECF No. 23 ¶¶ 23, 26, 31, 33, 35-36, 38,
  41, 43-45, 47, 49, 52, 56-57.) As discussed supra, Plaintiffs’
  fraud claim is time-barred to the extent based on those pre-
  graduation representations. See section IV.A.2.a.

                                      62
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 63 of 103        PageID 620



  alleged misrepresentations were about past or existing facts or

  were    forward-looking    promises       with   no   present        intent     to

  perform.     (See ECF No. 30-1 at 12-16.)

         Concorde argues that Plaintiffs do not plead Concorde’s

  alleged misrepresentations with particularity.              (See ECF No.

  30-1    at    12-13.)      To     plead     a    misrepresentation            with

  particularity, a plaintiff “must (1) specify the statements

  that the plaintiff contends were fraudulent, (2) identify the

  speaker, (3) state where and when the statements were made, and

  (4) explain why the statements were fraudulent.”            Frank v. Dana

  Corp., 547 F.3d 564, 570 (6th Cir. 2008) (quotation marks and

  citation omitted); see also Sanderson v. HCA-The Healthcare

  Co., 447 F.3d 873, 877 (6th Cir. 2006) (“[A]t a minimum, Rule

  9(b) requires that the plaintiff specify the ‘who, what, when,

  where, and how’ of the alleged fraud.”) (citing United States

  ex rel. Thompson v. Columbia/HCA Healthcare Corp., 125 F.3d

  899, 903 (5th Cir. 1997)).

         Plaintiffs plead the misrepresentations underlying their

  fraud claim with particularity.             They allege that, “[a]fter

  [they] graduated, Concorde repeatedly assured Plaintiffs the

  [HIM] program would be accredited soon, assurances upon which

  Plaintiffs reasonably relied.         These assurances were made via

  email, in person, and the letters described herein.                    Concorde

  continued      to   fail    for     years,       however,       to      achieve

                                      63
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 64 of 103                   PageID 621



  accreditation.”        (ECF No. 23 ¶ 61; see also id. ¶ 68.)                         Those

  misrepresentations           are   pled     with    particularity.            Plaintiffs

  specify    the   statements          they    contend      were    fraudulent:            that

  Concorde    assured      them      the     HIM   program       would    be    accredited

  “soon.”      (ECF      No.    23    ¶ 61.)         They    identify      the    speaker:

  Concorde.        (Id.)        That       Plaintiffs       do   not     identify      which

  specific     Concorde        representatives          made      the     statements         is

  immaterial.      Under Rule 9(b), “a complaint that identifies a

  particular corporate defendant as well as the ‘time, place, and

  content     of   the     alleged         misrepresentation’            need    not       also

  identify the corporation’s individual employee who made the

  alleged     fraudulent        misrepresentation.”               Newberry       v.    Serv.

  Experts Heating & Air Conditioning, LLC, Nos. 18-6028, 19-5110,

  2020 WL 1062678, at *10 (6th Cir. Mar. 5, 2020) (quoting United

  States ex rel. Bledsoe v. Cmty. Health Sys., Inc., 501 F.3d

  493, 507 (6th Cir. 2007)).

        Plaintiffs plead where the statements about accreditation

  status were made: via email, in person, and in letters.                                  (ECF

  No.   23   ¶ 61.)        They      plead    when    the    statements         were   made:

  “[a]fter    Plaintiffs        graduated.”           (Id.)        Plaintiffs         do    not

  specify the exact dates on which the statements were made.

  However, in applying Rule 9(b)’s requirement that a plaintiff

  identify when the alleged fraud occurred, “[c]ourts are [] more

  lenient when the alleged wrong did not occur at a discrete time

                                              64
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 65 of 103         PageID 622



  and place and instead ‘the transactions involved are complex or

  cover a long period of time.’”             Pascarella v. Swift Transp.

  Co., 694 F. Supp. 2d 933, 941 (W.D. Tenn. 2010) (quoting In re

  Eli Lilly & Co., Prozac Prods. Liab. Litig., 789 F. Supp. 1448,

  1456    (S.D.   Ind.   1992));   see     also,   e.g.,   Carroll      v.     TDS

  Telecomm. Corp., No. 1:17-cv-1127, 2017 WL 6757566, at *7 (W.D.

  Tenn. Dec. 29, 2017) (plaintiff’s allegation that defendant

  committed fraud in advertisements that “were ongoing for a

  period of time” would have been “stronger with the exact dates

  that Plaintiff read these statements,” but was “sufficient to

  put Defendant on notice of the particular statements she refers

  to”); Colbert & Winstead, PC 401(k) Plan v. AIG Fin. Advisors,

  Inc., No. 3:07-cv-1117, 2008 WL 2704367, at *12 (M.D. Tenn.

  July 8, 2008) (plaintiff’s allegation that defendant committed

  fraud “during a specified six-month period” was sufficient to

  meet   the   “heightened   pleading      requirement     of   Rule   9(b)”).

  Plaintiffs’ pleading of a time during which the statements were

  made is “pled with enough specificity to put defendant[] on

  notice as to the nature of the claim.”            Williams, 681 F.3d at

  803.    Plaintiffs explain why the statements about accreditation

  status were fraudulent: because “Concorde continued to fail for

  years . . . to achieve accreditation.”           (ECF No. 23 ¶ 61.)

         Plaintiffs plead that, in the June 2017 Letter, Concorde’s

  Memphis   campus   president     falsely    represented       that   Concorde

                                      65
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 66 of 103    PageID 623



  “would provide Plaintiffs a remedial course of study sufficient

  to prepare them to sit for and pass the RHIT certification

  exam” and “would refund Plaintiffs’ tuition” if the HIM program

  were not accredited by September 1, 2018.              (Id. ¶¶ 64, 92.)

  Plaintiffs allege that Concorde did not follow through on those

  representations.       (Id.   ¶¶ 70,      77.)   The   Amended   Complaint

  reproduces the June 2017 Letter, which states, in relevant

  part, that:

        If    the   HIM    program    achieves   programmatic
        accreditation prior to the end of its candidacy
        period, all past and future graduates of the HIM
        program will be eligible to take the RHIT exam.
        Concorde   will   offer    additional  training   and
        remediation for all graduates in preparation for the
        exam, at no charge.

        We want you to know that should the program not
        obtain accreditation by September 1, 2018, Concorde
        Career College will issue you a full refund of
        tuition and other fees, and any applicable grants.
        You may retain your educational credential.

  (Id. ¶ 64.)      The misrepresentations in the June 2017 Letter are

  pled with particularity.         Plaintiffs specify the fraudulent

  statements in the letter, identify the speaker, state where and

  when the statements were made, and explain why the statements

  were fraudulent.     See Frank, 547 F.3d at 570.

        Concorde      argues    that        Plaintiffs    do   not      plead

  misrepresentations about past or existing facts or forward-

  looking promises with no present intent to perform.                (ECF No.

  30-1 at 14-16.)      A fraud claim in Tennessee must be based on

                                       66
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 67 of 103           PageID 624



  one (or both) of those types of statements.                    See Stacks, 812

  S.W.2d at 592.

        Plaintiffs      do   not   plead       actionable    misrepresentations

  about   past    or    existing   facts.         They    allege     several    pre-

  graduation misrepresentations about the HIM program’s existing

  accreditation status, but as discussed supra, Plaintiffs’ fraud

  claim is time-barred to the extent based on those claims.                      See

  section IV.A.2.a.

          Plaintiffs      plead    that    Concorde       made   forward-looking

  promises with no present intent to perform.                    They plead that

  Concorde made forward-looking promises about the HIM program

  becoming accredited “soon.”              (ECF No. 23 ¶¶ 61, 68.)              They

  plead that, in the June 2017 Letter, Concorde’s Memphis campus

  president      made   forward-looking        promises     about    providing     a

  remedial    course     and   refunding       tuition.       (See    id.   ¶ 64.)

  Concorde does not dispute that those statements were forward-

  looking promises, but argues that Plaintiffs fail to adequately

  plead that the statements were made with no present intent to

  perform.    (See ECF No. 30-1 at 14-16; ECF No. 45 at 19-20.)

        To plead promissory fraud, a “plaintiff must prove more

  than a subsequent failure to keep the promise.”                      Jack Tyler

  Eng’g Co. v. Colfax Corp., No. 10-cv-2373, 2011 WL 6372827, at

  *4 (W.D. Tenn. Dec. 20, 2011) (quoting Kelly v. Int’l Capital

  Res., Inc., 231 F.R.D. 502, 517-18 (M.D. Tenn. 2005)).                         The

                                          67
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 68 of 103                      PageID 625



  plaintiff      “must   plead       facts       to    show    that       at   the     time   the

  promise was made, [the defendant] had no intention to carry it

  out.”    Id.

        Rule     9(b)    allows          that    “intent       . . .       may    be    alleged

  generally.”      Fed. R. Civ. P. 9(b).                      “The concept behind this

  portion of Rule 9(b) is an understanding that any attempt to

  require specificity in pleading a condition of the human mind

  would be unworkable and undesirable.”                        5A Charles A. Wright et

  al., Federal Practice and Procedure § 1301 (4th ed. 2020).

  Although     intent        may    be    pled    “generally”          under      Rule    9(b),

  “pleadings      regarding         the     conditions          of    a    person’s       mind,

  including malice and intent, remain bound by the plausibility

  requirement of Rule 8” of the Federal Rules of Civil Procedure,

  as   enunciated       by    the    Supreme          Court    in    Twombly      and    Iqbal.

  Mourad v. Marathon Petrol. Co., 654 F. App’x 792, 798 (6th Cir.

  2016).       “[T]he    plaintiff         still       must    plead      facts      about    the

  defendant’s mental state, which, accepted as true, make the

  state-of-mind allegation ‘plausible on its face.’”                                   Republic

  Bank & Tr. Co. v. Bear Stearns & Co., 683 F.3d 239, 247 (6th

  Cir. 2012) (quoting Iqbal, 556 U.S. at 678).                                   “A claim has

  facial plausibility when the plaintiff pleads factual content

  that allows the court to draw the reasonable inference that the

  defendant is liable for the misconduct alleged.”                                   Iqbal, 556

  U.S. at 678 (citing Twombly, 550 U.S. at 556).

                                                 68
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 69 of 103                   PageID 626



         Plaintiffs adequately plead that Concorde made forward-

  looking    promises         without    present     intent      to    perform.         They

  plead, “on information and belief,” that, when Concorde made

  forward-looking promises about accreditation status, remedial

  training, and refunding tuition, the Concorde representatives

  who made those statements “knew or had reason to know that the

  statements that they were making were false and misleading,”

  but made them “because of direct instructions from Concorde’s

  corporate headquarters.”              (ECF No. 23 ¶ 62; see also ECF No. 41

  at 23.)      Plaintiffs plead, “on information and belief,” that

  Concorde’s      representatives         “were     essentially        told    that     they

  could assist in Concorde’s perpetration of a fraud or risk

  losing their jobs.”           (ECF No. 23 ¶ 62.)

         Concorde argues that Plaintiffs’ pleading of the Concorde

  representatives’            states     of      mind     is     inadequate          because

  Plaintiffs      do    not     plead    the    “factual       predicates      underlying

  these beliefs, rendering them implausible.”                         (ECF No. 30-1 at

  15.)     Plaintiffs do, however, provide a factual basis for their

  allegation        that      the     Concorde      representatives           knew    their

  statements were misleading: they were told they could “assist

  in Concorde’s perpetration of a fraud or risk losing their

  jobs,”    and     made      those     statements       knowing      they    were    false

  “because     of      direct       instructions        from   Concorde’s       corporate

  headquarters.”        (ECF No. 23 ¶ 62.)

                                               69
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 70 of 103                PageID 627



         Concorde argues that this pleading should be disregarded

  because it is made on “information and belief” without “further

  factual    enhancement.”           (ECF    No.     30-1   at    15    (citing     16630

  Southfield Ltd. P’ship v. Flagstar Bank, F.S.B., 727 F.3d 502,

  504    (6th     Cir.    2013).)      The     Sixth    Circuit        has   said    that

  information-and-belief            pleading       typically     will    not   satisfy

  Twombly and Iqbal’s requirement that a complaint “plead enough

  ‘factual        matter’    to     raise      a     ‘plausible’        inference      of

  wrongdoing.”       Southfield, 727 F.3d at 504, 506 (quoting Iqbal,

  556 U.S. at 678) (affirming dismissal of complaint alleging

  discriminatory treatment of customers by defendant bank where

  plaintiffs’       assertions       on     “information         and    belief”      that

  defendant treated similarly situated individuals better than

  them     were     “naked     assertions          devoid   of     further      factual

  enhancement” that “merely alleged [plaintiffs’] ‘belief’”); see

  also Doe v. Univ. of Dayton, 766 F. App’x 275, 282 (6th Cir.

  2019) (in Title IX case alleging gender bias in university

  disciplinary proceedings, plaintiff’s pleading on “information

  and belief” that “virtually all” sexual misconduct disciplinary

  proceedings        instituted        by      defendant         involved      “accused

  student[s] [who were] male” was “conclusory” and failed to

  allege the necessary “particularized causal connection between

  gender    bias    and     [plaintiff’s]         suspension”     required     for    the

  cause of action) (emphasis omitted).

                                             70
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 71 of 103            PageID 628



         The     Sixth   Circuit    has   left   open     the    question    whether

  information-and-belief           pleading      remains        acceptable      under

  Twombly and Iqbal’s plausibility standard when “the facts are

  peculiarly within the possession of the defendant.”                         In re

  Darvocet, Darvon, and Propoxyphene Prods. Liab. Litig., 756

  F.3d 917, 931 (6th Cir. 2014) (quoting Arista Records, LLC v.

  Doe 3, 604 F.3d 110, 120 (2d Cir. 2010)) (“assuming,” without

  deciding, “the existence of such an exception” to the general

  rule that information-and-belief pleading does not establish a

  plausible inference of wrongdoing).                 In an unpublished opinion,

  the Sixth Circuit has stated that “[i]t is true that pleading

  on     information     and    belief    may    be     permissible     in   certain

  circumstances,” such as when “a plaintiff may lack personal

  knowledge of a fact, but ha[s] ‘sufficient data to justify

  interposing an allegation on the subject’ or [is] required to

  ‘rely     on    information      furnished     by    others.’”        Starkey     v.

  JPMorgan Chase Bank, NA, 573 F. App’x 444, 447-48 (6th Cir.

  2014) (quoting 5 Charles A. Wright et al., Federal Practice and

  Procedure § 1224 (3d ed. 2012)).

         District courts in this Circuit “have consistently held

  that     allegations     based     on   information      and     belief    are    []

  permissible       post-Twombly      and    Iqbal      ‘where    the   facts      are

  peculiarly within the possession and control of the defendant,

  or where the belief is based on factual information that makes

                                            71
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 72 of 103              PageID 629



  the inference of culpability plausible.’”                       Moore v. Henderson

  Cty. Sheriff’s Dep’t, No. 13-cv-1243, 2014 WL 1745017, at *10

  (W.D. Tenn. Apr. 30, 2014) (quoting Cassidy v. Teaching Co.,

  No. 2:13-cv-884, 2014 WL 1599518, at *3 (S.D. Ohio Apr. 21,

  2014)); see also Hunter v. Booz Allen Hamilton, Inc., 418 F.

  Supp.     3d    214,   224    (S.D.      Ohio   2019)     (in   antitrust     action,

  information-and-belief pleading about when defendants entered

  into alleged no-poach agreements was appropriate where those

  “documents        [were]     in   the    control   of     Defendants”);     Superior

  Fibers LLC v. Shaffer, No. 2:16-cv-00472, 2016 WL 7469623, at

  *9-10     (S.D.    Ohio    Dec.    28,    2016)    (in    trade   secrets     action,

  information-and-belief pleading about “to whom [plaintiff’s]

  competitor sold products, how, and when” was appropriate where

  “[t]he facts underlying [the] allegations [were] within the

  control of [non-party competitor] and, likely, Defendant”); see

  also 5 Wright et al., supra, § 1224 (“Although there is no

  express authorization in the federal rules for pleading on

  information and belief, allegations in this form have been held

  to   be        permissible,       even     after    the     Twombly     and     Iqbal

  decisions.”).

        Plaintiffs’ information-and-belief pleading is appropriate

  here.      Plaintiffs        allege      “on    information     and   belief”    that

  Concorde’s representatives were given “direct instructions from

  Concorde’s        corporate       headquarters”      to    make    representations

                                             72
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 73 of 103                       PageID 630



  about accreditation status, remedial training, and refunding

  tuition, and did so, knowing they were false, because they were

  “essentially        told    that       they       could   assist        in     Concorde’s

  perpetration of a fraud or risk losing their jobs.”                             (ECF No.

  23 ¶ 62.)          Plaintiffs allege the rest of the details about

  Concorde’s      alleged     misrepresentations            --    their    content,          the

  identity      of    the    speaker,         the     fraudulent      nature          of     the

  statements -- on firsthand knowledge.                     (See ECF No. 23 ¶¶ 61,

  64,    68-70,      77.)         Who,   if     anyone,      at    Concorde           directed

  Concorde’s representatives to issue those statements, and why,

  is information that is in Concorde’s possession.                              See Moore,

  2014   WL    1745017,      at    *10    (in      civil    rights    action          alleging

  unlawful search and seizure, information-and-belief pleading

  about defendant officers’ reasons for initiating a search was

  appropriate where “the true motive for the officers’ entry and

  search      was,    and    continues        to     be,    wholly    in       Defendants’

  possession”); Arista Records, 604 F.3d at 120 (“The Twombly

  plausibility standard . . . does not prevent a plaintiff from

  pleading facts alleged upon information and belief where the

  facts are peculiarly within the possession and control of the

  defendant.”)         (quotation         marks       and        citations        omitted).

  Plaintiffs’        information-and-belief            pleading      in        this     narrow

  instance does not preclude their fraud claim.



                                              73
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 74 of 103                  PageID 631



         Concorde argues that the Court cannot plausibly infer that

  Concorde’s forward-looking promises about accreditation status

  were made without present intent to perform because there is a

  more     plausible        explanation        for    why      Concorde       made    those

  statements.         (See ECF No. 30-1 at 16.)                Concorde asserts that

  “Concorde had every incentive to promptly pursue programmatic

  accreditation” and that, “when viewed through the lenses of

  common      sense       and    alternative        explanations        for    Concorde’s

  conduct,” the better interpretation of the rationale behind

  Concorde’s         post-graduation          statements        about     accreditation

  status was that Concorde was actively pursuing accreditation

  status in good faith and that the process “just took longer

  than expected.”           (Id.)

         In    the    pleading        context,       “[t]he     plausibility         of    an

  inference depends on a host of considerations, including common

  sense    and      the    strength     of    competing       explanations       for      the

  defendant’s conduct.”                Southfield, 727 F.3d at 504 (citing

  Iqbal,      556    U.S.       at   682,    and    Twombly,    550     U.S.    at    567).

  Sometimes, “the existence of obvious alternative explanations”

  for a defendant’s conduct will illuminate the implausibility of

  a plaintiff’s claim, particularly where the plaintiff alleges

  only “facts that are merely consistent with liability.”                            Id. at

  505; see also Twombly, 550 U.S. at 551-52, 564-70 (plaintiffs’

  assertion that defendants “entered into a contract, combination

                                               74
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 75 of 103   PageID 632



  or conspiracy to prevent competitive entry in their respective

  . . . markets” was implausible where plaintiffs alleged only

  “parallel     conduct”     that   was    consistent     with    innocent

  explanations for defendants’ behavior).

        Concorde’s alternative explanation of the rationale for

  its post-graduation statements about accreditation status --

  that Concorde was actively pursuing accreditation in good faith

  and that the process “just took longer than expected” -- is

  plausible.    (ECF No. 30-1 at 16.)        Concorde’s explanation may

  be more plausible than Plaintiffs’ proferred explanation, that

  Concorde’s representatives asserted that the HIM program would

  be accredited soon, knowing those statements were false, on

  “direct instructions from Concorde’s corporate headquarters.”

  (ECF No. 23 ¶ 62.)       However, Twombly and Iqbal do not require,

  or call for, a court to select the most plausible reading of

  the allegations in a complaint.          “Often, defendants’ conduct

  has several plausible explanations.           Ferreting out the most

  likely reason for the defendants’ actions is not appropriate at

  the pleadings stage.”      Watson Carpet & Floor Covering, Inc. v.

  Mohawk Indus., Inc., 648 F.3d 452, 458 (6th Cir. 2011).                  A

  plaintiff’s explanation for a defendant’s conduct need only be

  among the set of plausible interpretations.            See Southfield,

  727 F.3d at 505 (“[I]f a plaintiff’s claim is plausible, the



                                      75
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 76 of 103              PageID 633



  availability       of     other     explanations        --     even     more   likely

  explanations -- does not bar the door to discovery.”).

         Plaintiffs’ explanation of the reasons behind Concorde’s

  forward-looking          promises      about      accreditation          status      is

  plausible.       Plaintiffs       do   not     allege    only    “facts     that     are

  merely consistent with liability.”                  See id.           They expressly

  allege that Concorde’s representatives made statements about

  accreditation status at the direction of others, while aware of

  their falsity.          (See ECF No. 23 ¶ 62.)            The Court takes those

  allegations as true, as it must at this stage.                        See Iqbal, 556

  U.S.   at   678.        Taken     as   true,    they     provide      the   necessary

  “factual content” to allow the Court to “draw the reasonable

  inference”       that      Concorde’s          representatives          made    those

  statements without present intent to perform, as required for a

  promissory fraud claim in Tennessee.                      Plaintiffs adequately

  plead their fraud claim.

              2.     Promissory Estoppel

         “Promissory       estoppel      has     frequently       been     defined      as

  follows: ‘a promise which the promisor should reasonably expect

  to induce action or forbearance of a definite and substantial

  character on the part of the promisee and which does induce

  such   action    or     forbearance     is     binding    if    injustice      can   be

  avoided only by enforcement of the promise.’”                           Chavez, 245

  S.W.3d at 404 (quoting Alden v. Presley, 637 S.W.2d 862, 864

                                           76
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 77 of 103           PageID 634



  (Tenn. 1982)).       The elements of a promissory estoppel claim

  are: (1) a promise was made; (2) the promise was unambiguous

  and not unenforceably vague; and (3) the plaintiff reasonably

  relied on the promise to his or her detriment.                  Id.

        “Tennessee     does     not    liberally     apply    the       doctrine    of

  promissory estoppel.        To the contrary, it limits application of

  the doctrine to exceptional cases.”                Barnes & Robinson Co. v.

  OneSource Facility Servs., Inc., 195 S.W.3d 637, 645 (Tenn. Ct.

  App. 2006) (citing Shedd, 118 S.W.3d at 700).                   An “exceptional

  case”   is   found   only     when   a   defendant’s      conduct      “verges     on

  actual fraud.”       Shedd, 118 S.W.3d at 700 (citing Baliles v.

  Cities Serv., 578 S.W.2d 621 (Tenn. 1979)).

        A promissory estoppel claim in Tennessee sounds in fraud

  and is governed by the Rule 9(b) pleading standard.                        See Am.

  Accessories, Int’l, LLC v. Conopco, Inc., No. 3:15-cv-0049,

  2017 WL 52606, at *6 (E.D. Tenn. Jan. 4, 2017); LeBlanc v. Bank

  of Am., N.A., No. 2:13-cv-20001, 2013 WL 3146829, at *16 (W.D.

  Tenn. June 18, 2013).         To meet Rule 9(b)’s requirement that the

  “circumstances         constituting            fraud”      be       pled         with

  “particularity,” a plaintiff asserting a promissory estoppel

  claim must “assert when the alleged promise was made [and] who

  specifically    made    the    alleged        promise.”    LeBlanc,        2013    WL

  3146829, at *16.



                                           77
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 78 of 103       PageID 635



        In their promissory estoppel claim, Plaintiffs allege that

  they relied to their detriment on two post-graduation promises

  by Concorde.        (See ECF No. 23 ¶ 106(c)-(e).)          They allege that

  Concorde     promised      that    it    would    provide    Plaintiffs     an

  accredited degree “within a reasonable time” and “no later than

  September 1, 2018.”          (Id. ¶ 106(c)-(d).)        They allege that

  Concorde promised that, “upon obtaining accreditation, Concorde

  would provide a remedial course of study sufficient to prepare

  Plaintiffs for the RHIT exam.”               (Id. ¶ 106(e).)    They allege

  that they relied on both of those promises to their detriment

  by deferring other educational and employment opportunities. 9

  (Id. ¶ 107.)

        Concorde argues that Plaintiffs fail to state a promissory

  estoppel claim upon which relief can be granted because: (1)

  Plaintiffs     do    not   plead   Concorde’s      alleged    promises    with

  particularity; (2) Plaintiffs fail to allege that Concorde’s

  promises were made without present intent to perform; and (3)

  the existence of a contract between Plaintiffs and Concorde

  bars Plaintiffs’ promissory estoppel claim.             (See ECF No. 30-1

  at 12-16, 18-19.)



  9
    Plaintiffs also allege that, before graduation, Concorde made
  promises about obtaining accreditation for the HIM program. (See
  ECF No. 23 ¶ 106(a)-(b).) As discussed supra, Plaintiffs’
  promissory estoppel claim is time-barred to the extent based on
  those pre-graduation promises. See section IV.A.2.c.

                                          78
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 79 of 103              PageID 636



         Concorde argues that Plaintiffs do not plead Concorde’s

  alleged promises with particularity.                (See ECF No. 30-1 at 12-

  13.)     To plead a promissory estoppel claim with particularity,

  a plaintiff must “assert when the alleged promise was made

  [and] who specifically made the alleged promise.”                           LeBlanc,

  2013 WL 3146829, at *16.           Plaintiffs meet that standard.

         Plaintiffs plead that, after graduation, Concorde promised

  them an accredited degree “within a reasonable time” and “no

  later than September 1, 2018.”                   (ECF No. 23 ¶ 106(c)-(d).)

  Plaintiffs      plead    those    promises       with     particularity.         They

  assert    that,    “[a]fter      [they]    graduated,       Concorde    repeatedly

  assured Plaintiffs the [HIM] program would be accredited soon,

  assurances      upon     which    Plaintiffs       reasonably       relied,”     that

  “Plaintiffs       also    had    multiple       telephone    conversations        and

  exchanged emails with Concorde, whereby Plaintiffs requested

  updates    on     accreditation,”         and    that     “Concorde     repeatedly

  assured Plaintiffs that the program would be accredited.”                        (Id.

  ¶¶ 61, 68.)        Plaintiffs allege when the promises were made:

  after     graduation.           That   pleading      is     “pled    with      enough

  specificity to put defendant[] on notice as to the nature of

  the claim.”       Williams, 681 F.3d at 803; see also Pascarella,

  694 F. Supp. 2d at 941 (in applying Rule 9(b), “[c]ourts are []

  more lenient when the alleged wrong did not occur at a discrete

  time and place and instead . . . cover[ed] a long period of

                                            79
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 80 of 103                    PageID 637



  time”) (quotation marks and citations omitted).                                 Plaintiffs

  allege     who    made    the     promise:      Concorde.           That    pleading       is

  sufficiently specific.             See Newberry, 2020 WL 1062678, at *10

  (citing Bledsoe, 501 F.3d at 506).

         Plaintiffs        plead    that   Concorde       promised       to       “provide    a

  remedial course of study sufficient to prepare Plaintiffs for

  the RHIT exam.”          (ECF No. 23 ¶ 106(e).)              Plaintiffs plead that

  promise with particularity.              They assert that, in the June 2017

  Letter,     Concorde’s         Memphis    campus       president      promised        that,

  “[i]f the HIM program achieves programmatic accreditation prior

  to   the    end    of    its     candidacy      period,      all    past     and     future

  graduates of the HIM program will be eligible to take the RHIT

  exam.      Concorde will offer additional training and remediation

  for all graduates in preparation for the exam, at no charge.”

  (Id. ¶ 64.)         Plaintiffs allege “when the alleged promise was

  made     [and]     who     specifically         made     the       alleged       promise.”

  LeBlanc, 2013 WL 3146829, at *16.

         Concorde      argues      that    Plaintiffs          fail    to     allege       that

  Concorde’s        promises       were    made    without       present          intent     to

  perform.        (See ECF No. 30-1 at 14-16.)                 Concorde conflates the

  elements of promissory estoppel with the elements of promissory

  fraud.     As discussed supra, a promissory fraud claim is a fraud

  claim based on a promise of future action made without present

  intent     to     perform.        See    Stacks,       812    S.W.2d       at    592.       A

                                             80
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 81 of 103                  PageID 638



  promissory estoppel claim is not a fraud claim per se.                             It is

  “an alternative theory to recovery on an express contract” that

  requires conduct by the defendant that “is akin to fraud.”

  Sparton Tech., 248 F. App’x at 689-90.                        Plaintiffs plead that

  the   circumstances        of    Concorde’s         post-graduation          promises   to

  provide an accredited degree and sufficient remedial training

  are     “akin     to      fraud.”              They   allege         that     Concorde’s

  representatives made those promises with knowledge that they

  were “false or misleading” because of “direct instructions from

  Concorde’s       corporate        headquarters.”              (ECF    No.     23   ¶ 62.)

  Plaintiffs adequately plead conduct “akin to fraud” as the

  basis for their promissory estoppel claim.

         Concorde argues that the existence of a contract between

  Plaintiffs and Concorde bars Plaintiffs’ promissory estoppel

  claim.    (See ECF No. 30-1 at 18-19.)                    “Promissory estoppel is

  ‘an equitable remedy based on a quasi contractual theory,’ only

  available       ‘[i]n     cases     in    which       there     is    an     absence    of

  consideration between the parties so that there is no valid

  contract.’”      Holt v. Macy’s Retail Holdings, Inc., 719 F. Supp.

  2d 903, 914 (W.D. Tenn. 2010) (quoting Diana Asbury v. Lagonia

  Sherman, LLC, No. W2001-01821-COA-R3-CV, 2002 WL 31306691, at

  *5    (Tenn.    Ct.     App.    Oct.     15,    2002)).        In    their    breach-of-

  contract claim, Plaintiffs allege, inter alia, that a post-

  graduation contract existed between themselves and Concorde in

                                                 81
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 82 of 103     PageID 639



  which Concorde agreed to “provide an adequate remedial program

  to enable students to meaningfully prepare for the RHIT exam.”

  (ECF No. 23 ¶ 111(b).)

        Concorde     correctly   asserts    that    Plaintiffs   would      not

  ultimately be able to recover damages for both their breach-of-

  contract   claim    and   their   promissory     estoppel   claim    to   the

  extent those claims are based on the same promises.                 (See ECF

  No. 30-1 at 18-19.)         At trial, the factfinder would “first

  determine whether a valid contract exists between the parties,”

  which would determine “whether [Plaintiffs] may rely upon the

  theory of promissory estoppel.”          Calabro v. Calabro, 15 S.W.3d

  873, 879-80 (Tenn. Ct. App. 1999).          “Once an express contract

  is found . . . the alternative claim of promissory estoppel

  becomes moot.”       Sparton Tech., 248 F. App’x at 690 (citing

  Johnson v. Metro. Gov’t of Nashville, No. M2001-00633-COA-R3-

  CV, 2002 WL 31769125, at *10 (Tenn. Ct. App. Dec. 11, 2002)).

        At the pleading stage, the rule is different.                  Federal

  Rule of Civil Procedure 8 provides that “[a] party may state as

  many claims or defenses as it has, regardless of consistency.”

  Fed. R. Civ. P. 8(d)(3).          Under that rule, “a pleader [] may

  set forth inconsistent legal theories in his or her pleading

  and will not be forced to select a single theory on which to

  seek recovery against the defendant.”            5 Wright et al., supra,

  § 1283.     “Thus, for example, federal courts have permitted

                                      82
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 83 of 103                 PageID 640



  plaintiffs to sue on a contract theory and at the same time

  alternatively repudiate the agreement and seek recovery on a

  quantum       meruit    claim     or    allege    fraud    or     some     other    tort

  theory.”       Id. (collecting cases); see also, e.g., Bonner Farms,

  Ltd. v. Power Gas Mktg. & Transmission, Inc., No. 5:04-cv-2188,

  2007 WL 2463247, at *7 (N.D. Ohio Aug. 28, 2007) (“A claimant

  may therefore plead for relief under both contract law and

  quasi-contract law, but she or he cannot recover under both

  theories.”).

         Concorde        concedes      that     Plaintiffs    are     free    to     plead

  inconsistent         claims     in     the    alternative,      but      argues     that

  Plaintiffs’         promissory       estoppel     claim    should     be    dismissed

  because the Amended Complaint does not designate the claim as

  pled    “in    the     alternative”      to    Plaintiffs’      breach-of-contract

  claim.        (ECF No. 30-1 at 19; ECF No. 45 at 23.)                      The modern

  procedural rules replaced “the technical pleading requirements

  of a bygone era.”             Southfield, 727 F.3d at 504.                 Nothing in

  Rule 8 requires a plaintiff to label inconsistent claims as

  “alternative” to each other in his or her complaint.                         Concorde

  cites no authority imposing that requirement.                       At this stage,

  Plaintiffs are free to pursue both their breach-of-contract and

  promissory estoppel claims, “regardless of consistency.”                            Fed.

  R.     Civ.    P.    8(d)(3).          Plaintiffs    adequately          plead     their

  promissory estoppel claim.

                                               83
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 84 of 103         PageID 641



              3.     Breach of Contract

        In Tennessee, the elements of breach of contract are: (1)

  “the existence of a valid and enforceable contract”; (2) “a

  deficiency in the performance amounting to a breach”; and (3)

  “damages caused by the breach.”               Fed. Ins. Co. v. Winters, 354

  S.W.3d 287, 291 (Tenn. 2011) (citing ARC LifeMed, Inc. v. AMC-

  Tenn., Inc., 183 S.W.3d 1, 26 (Tenn. Ct. App. 2005)).                        “An

  enforceable contract requires: (1) adequate consideration; (2)

  mutual    assent   of    the   entering       parties;    and   (3)   sufficient

  definition so as to be enforceable.”                Setzer v. First Choice

  Lending Servs., LLC, No. 18-5192, 2018 WL 7500477, at *4 (6th

  Cir. Sept. 10, 2018) (citing Price v. Mercury Supply Co., 682

  S.W.2d 924, 933 (Tenn. Ct. App. 1984)).                  “A contract ‘must be

  of sufficient explicitness so that a court can perceive what

  are the respective obligations of the parties.’”                      Doe v. HCA

  Health Servs. of Tenn., Inc., 46 S.W.3d 191, 196 (Tenn. 2001)

  (quoting Higgins v. Oil, Chem., and Atomic Workers Int’l Union,

  Local # 3-677, 811 S.W.2d 875, 880 (Tenn. 1991)).

        A “complaint must contain either direct or inferential

  allegations      respecting      all   material    elements      to   sustain   a

  recovery under some viable legal theory.”                   Bishop v. Lucent

  Techs.,    Inc.,   520    F.3d    516,    519    (6th    Cir.   2008)   (quoting

  Mezibov v. Allen, 411 F.3d 712, 716 (6th Cir. 2005)).                           A

  complaint need not directly recite the elements of breach of

                                           84
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 85 of 103    PageID 642



  contract.     See Woodall v. DSI Renal, Inc., No. 11-cv-2590, 2012

  WL 1038626, at *7-8 (W.D. Tenn. Mar. 27, 2012).               If it does

  not, the court must be able to infer from the complaint all

  material elements of breach of contract.              Id. (citing Bishop,

  520 F.3d at 519).

         In their breach-of-contract claim, Plaintiffs allege that

  “Concorde contractually agreed, among other things, to provide

  Plaintiffs      a     programmatically      accredited      degree        upon

  graduation, within a reasonable time after graduation, or, in

  no event, later than September 1, 2018.”              (ECF No. 23 ¶ 110.)

  Plaintiffs do not identify a particular document representing

  the “contract” between themselves and Concorde.               They assert

  that   the    “actions   and   various    agreements”    outlined    in   the

  Amended Complaint “made up the contractual relationship between

  the parties.”        (ECF No. 41 at 26.)           Plaintiffs allege that

  Concorde breached that “contract” by failing to: (1) provide

  them   with    an   accredited   degree    “upon    graduation,   within     a

  reasonable time after graduation, or, in no event, later than

  September 1, 2018”; (2) “provide an adequate remedial program

  to enable students to meaningfully prepare for the RHIT exam”;

  and (3) “reimburse students for their tuition as agreed upon.”

  (ECF No. 23 ¶ 111.)

         Concorde argues that Plaintiffs fail to state a breach-of-

  contract claim upon which relief can be granted because: (1)

                                      85
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 86 of 103                   PageID 643



  the written enrollment agreements Plaintiffs signed when they

  enrolled     in     the    HIM     program      “contradict        their      breach    of

  contract    claims”;        (2)    Plaintiffs        fail    to    adequately       plead

  consideration for any of the “various agreements” on which they

  base their breach-of-contract claim; (3) the parol evidence

  rule bars Plaintiffs from basing their breach-of-contract claim

  on any pre-enrollment agreement other than Plaintiffs’ written

  enrollment        agreements;       (4)       the    statute       of     frauds       bars

  Plaintiffs from basing their breach-of-contract claim on any

  oral pre-enrollment agreements; (5) the damages Plaintiffs seek

  for their breach-of-contract claim are too speculative; and (6)

  Tennessee does not recognize breach-of-contract claims based on

  inadequate educational services.                    (See ECF No. 30-1 at 2 n.1,

  17-18; ECF No. 45 at 4-6, 15, 20-22.)

        Concorde      argues       that   the     written      enrollment       agreements

  Plaintiffs        signed    when    they      enrolled       in    the     HIM    program

  “contradict their breach of contract claims.”                          (See ECF No. 30-

  1 at 2 n.1, 17-18; ECF No. 45 at 4-6.)                      Concorde attaches each

  Plaintiff’s       written     enrollment        agreement         to    the   Motion    to

  Dismiss.     (See ECF No. 31.)             The written enrollment agreements

  do   not   contain        terms    about      accreditation        status,        remedial

  training,     or     a     post-graduation          refund    of       tuition.        (See

  generally id.)



                                             86
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 87 of 103              PageID 644



        Concorde       argues       that     Plaintiffs’         written     enrollment

  agreements are part of the pleadings and may be considered at

  the motion-to-dismiss stage.               (See ECF No. 30-1 at 2 n.1.)             The

  Sixth Circuit has “taken a liberal view of what matters fall

  within the pleadings for purposes of Rule 12(b)(6).”                        Armengau,

  7 F. App’x at 344.              Documents attached to a motion to dismiss

  may be considered part of the pleadings if they are “referred

  to in a complaint and central to the claim.”                     Id.

        Plaintiffs’ written enrollment agreements with Concorde

  are   not     properly         before     the    Court.        Although    documents

  “referred to in a complaint and central to the claim” may be

  considered        part    of    the     pleadings,      the    complaint    must,   at

  minimum, make specific reference to the documents.                         See First

  Horizon Nat’l Corp. v. Houston Cas. Co., No. 15-cv-2235, 2016

  WL    1749802,      at     *4     (W.D.     Tenn.       Apr.    21,    2016)   (civil

  investigative demand letter was not part of the pleadings where

  “[t]here [was] no specific reference to a CID anywhere in the

  Complaint”); Rhynes v. Bank of Am., No. 12-cv-2683, 2013 WL

  12095158, at *6-7 (W.D. Tenn. Mar. 26, 2013) (payment plan that

  allegedly modified a contract between plaintiff and defendant

  was   not    part    of    the    pleadings      where     plaintiff’s      complaint

  “d[id]      not   specifically        mention     the     [payment     plan]   or   any

  written agreement that evidences the [] modification”).



                                              87
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 88 of 103                    PageID 645



        The     Amended     Complaint       nowhere        refers      to    Plaintiffs’

  written enrollment agreements.                In their response to the Motion

  to   Dismiss,       Plaintiffs      disclaim         reliance       on    the     written

  enrollment agreements as a basis for their breach-of-contract

  claim.      (See ECF No. 41 at 26 (“[T]he enrollment agreements are

  not the contracts on which Plaintiffs base their breach of

  contract claim.”).)            Plaintiffs’ breach-of-contract claim is

  based solely on other “various” written and oral agreements

  that Plaintiffs allege formed a “contract” between themselves

  and Concorde.       (See ECF No. 23 ¶ 110; ECF No. 41 at 26.)

        Plaintiffs’ written enrollment agreements are not part of

  their    pleadings.         The     Court      could        consider      the    written

  enrollment      agreements        at    this       stage     only    by        converting

  Concorde’s      Motion    to      Dismiss      into     a    Motion       for    Summary

  Judgment.       See Fed. R. Civ. P. 12(d).                     The Court has the

  discretion     to     decide   whether        it   is   appropriate        to     exclude

  matters outside the pleadings or to convert the Motion.                                 See

  Rhynes, 2013 WL 12095158, at *7.                     It would be premature to

  treat the Motion to Dismiss as a Motion for Summary Judgment at

  this early stage of litigation.                Plaintiffs’ written enrollment

  agreements      are     excluded       from    the      pleadings        and    are     not

  considered in deciding the Motion to Dismiss.

        Concorde argues that Plaintiffs fail to adequately plead

  consideration for any of the “various agreements” on which they

                                            88
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 89 of 103                  PageID 646



  base their breach-of-contract claim.                       (See ECF No. 45 at 20-

  22.)      “An     enforceable          contract       requires       . . .     adequate

  consideration.”              Setzer,          2018     WL     7500477,        at      *4.

  “Consideration exists when a party does something that he or

  she is under no legal obligation to do or refrains from doing

  something which he or she has a legal right to do.”                          Bratton v.

  Bratton, 136 S.W.3d 595, 602 (Tenn. 2004) (citing Brown Oil Co.

  v. Johnson, 689 S.W.2d 149, 151 (Tenn. 1985)).                        “Consideration

  may be either a benefit to the promisor or a detriment to or

  obligation      upon   the     promisee.”            Id.      “Any    consideration,

  however small, will support a promise.”                      Regions Bank v. Bric

  Constructors, LLC, 380 S.W.3d 740, 761 (Tenn. Ct. App. 2011)

  (quoting GuestHouse Int’l, LLC v. Shoney’s N. Am. Corp., 330

  S.W.3d 166, 188 (Tenn. Ct. App. 2010)).

         Plaintiffs      plead      no    consideration          for    many     of     the

  “various”     written       and    oral       representations        on    which     they

  purport to base their breach-of-contract claim.                           (See ECF No.

  23 ¶¶ 33, 35, 38, 41, 44-47, 56, 61, 64; ECF No. 41 at 26.)

  For example, Plaintiffs allege that, after they had enrolled in

  the HIM program, the HIM program director informed different

  groups of Plaintiffs, at different times, that the HIM program

  was unaccredited and that the program would be accredited by

  graduation.      (See ECF No. 23 ¶¶ 38, 56.)                  Without more, those

  representations        do    not       form     a    contractual          relationship.

                                            89
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 90 of 103             PageID 647



  Plaintiffs do not allege that they took any action in response

  to those representations that constituted a benefit to Concorde

  or   a    detriment      to   them.          No   consideration        for     those

  representations can be inferred from the allegations of the

  Amended    Complaint.         See   Bishop,       520    F.3d   at   519     (“[T]he

  complaint must contain either direct or inferential allegations

  respecting    all     material      elements.”)         (quotation     marks       and

  citation omitted).        Those representations do not give rise to a

  “valid and enforceable contract.”             Winters, 354 S.W.3d at 291.

        Although Plaintiffs fail to allege consideration for many

  of the representations on which they purport to base their

  breach-of-contract        claim,      Plaintiffs        adequately     plead       the

  existence    of    two   enforceable       contracts.       First,     Plaintiffs

  plead that:

        Prior   to  enrollment,   most   students,   including
        Plaintiffs,   were   assured   that,   provided   they
        completed the curriculum, they would graduate in
        fifteen (15) to sixteen (16) months with an
        accredited degree that would permit them to sit for
        the [RHIT] exam and earn an RHIT certification.
        . . . Concorde made this assurance with the intent to
        induce Plaintiffs to enroll in their HIM degree
        program in an effort to obtain a financial benefit
        from Plaintiffs in the form of tuition, fees, and
        expenses.   Plaintiffs relied on this assurance in
        deciding to enroll.

  (ECF No. 23 ¶ 23.)

        “[D]raw[ing] all reasonable inferences in favor of the

  plaintiff,”       Bassett,    528   F.3d     at   430,    Plaintiffs       plead    an


                                          90
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 91 of 103                      PageID 648



  enforceable contract.               They allege a promise by Concorde (to

  provide     an     accredited         degree)     and        a     return     obligation

  undertaken       by    Plaintiffs      (to     agree       to     enroll    in    the     HIM

  program).        That return obligation satisfies the consideration

  requirement,          which   is     supported        by    “[a]ny     consideration,

  however small.”         Regions Bank, 380 S.W.3d at 761.                    The terms of

  that contract (hereafter, the “Pre-Enrollment Agreement”) are

  alleged with “sufficient explicitness” to allow the Court to

  “perceive what are the respective obligations of the parties.”

  HCA Health Servs. of Tenn., Inc., 46 S.W.3d at 196.

        Second, Plaintiffs plead that, after graduation, several

  Plaintiffs       executed     an    “Accreditation          Disclosure”          that    they

  allege “made many of the same representations as in the June

  2017 [L]etter” in which Concorde’s Memphis campus president

  promised that Concorde would provide remedial training once the

  HIM   program     became      accredited        and    would       refund    tuition       if

  accreditation were not obtained by September 1, 2018.                             (See ECF

  No. 23 ¶ 66.)          Plaintiffs allege that “Concorde induced those

  Plaintiffs who did execute the Accreditation Disclosure to do

  so by stating or implying that a refresher course, to assist

  them in passing the RHIT exam, was contingent on the execution

  of the disclosure.”           (Id.)

        Plaintiffs        do    not     specify    the        precise    terms       of     the

  “Accreditation         Disclosure”      some     of        them    allegedly       signed.

                                            91
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 92 of 103              PageID 649



  However, reading the complaint “in the light most favorable to

  the plaintiff,” Bassett, 528 F.3d at 430, the Court infers that

  the Accreditation Disclosure contained the same two material

  representations as the June 2017 Letter, i.e., that Concorde

  would provide remedial training once the HIM program became

  accredited and would refund tuition if accreditation were not

  obtained    by    September       1,    2018.       (See    ECF   No.    23    ¶ 64.)

  Plaintiffs adequately plead that the Accreditation Disclosure

  or the communications surrounding it constitutes an enforceable

  contract.         They   allege        promises    by     Concorde    (to     provide

  remedial     training      and     to     refund     tuition)     and    a     return

  obligation        by     Plaintiffs           (signing      the      Accreditation

  Disclosure).             That     return         obligation       satisfies       the

  consideration       requirement,         which     is     supported     by     “[a]ny

  consideration, however small.”                  Regions Bank, 380 S.W.3d at

  761.     The     terms    of    that     contract       (hereafter,     the    “Post-

  Graduation        Agreement”)           are     alleged      with       “sufficient

  explicitness” to allow the Court to “perceive what are the

  respective obligations of the parties.”                    HCA Health Servs. of

  Tenn., Inc., 46 S.W.3d at 196.

         Concorde     argues       that     the     parol    evidence     rule     bars

  Plaintiffs from basing their breach-of-contract claim on any

  pre-enrollment         agreement        other     than     Plaintiffs’        written

  enrollment agreements.             (See ECF No. 45 at 21.)                   Concorde

                                            92
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 93 of 103       PageID 650



  asserts that Plaintiffs’ written enrollment agreements contain

  an integration clause and are therefore the final and complete

  set of enrollment agreements between Plaintiffs and Concorde.

  (Id.)

        “As a general rule, parol evidence is not admissible to

  contradict, vary, or alter a written contract, when a written

  instrument is valid, complete, and unambiguous, absent fraud or

  mistake or any claim or allegations thereof.”             Lyons v. Farmers

  Ins. Exch., 26 S.W.3d 888, 892 (Tenn. Ct. App. 2000) (citing

  Whelchel Co. v. Ripley Tractor Co., 900 S.W.2d 691 (Tenn. Ct.

  App. 1995), and Airline Constr., Inc. v. Barr, 807 S.W.2d 247

  (Tenn. Ct. App. 1990)).        In essence, Concorde argues that the

  Pre-Enrollment Agreement, in which Plaintiffs agreed to enroll

  in the HIM program and Concorde promised that Plaintiffs would

  receive an accredited degree, is impermissible parol evidence

  because it conflicts with the terms of Plaintiffs’ written

  enrollment      agreements,     which       contained    no    terms    about

  accreditation status.         (See ECF No. 45 at 21.)             Concorde’s

  parol evidence argument may be appropriate at summary judgment.

  However,   as   discussed     supra,    Plaintiffs’     written   enrollment

  agreements are not part of the pleadings.               At this stage, the

  Court   will    not   consider    arguments      based    on   the     written

  enrollment agreements.



                                         93
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 94 of 103             PageID 651



         Concorde argues that the statute of frauds bars Plaintiffs

  from basing their breach-of-contract claim on any oral pre-

  enrollment agreements.            (See ECF No. 45 at 21-22.)           Tennessee’s

  statute of frauds states that “[n]o action shall be brought

  . . . [u]pon any agreement or contract which is not to be

  performed within the space of one (1) year from the making of

  the agreement or contract . . . unless the promise or agreement

  . . . shall be in writing.”               Tenn. Code Ann. § 29-2-101(a)(5).

  Concorde        argues     that     the      Pre-Enrollment        Agreement      is

  unenforceable under Tennessee’s statute of frauds because the

  HIM program was a 60-week program, and Concorde’s promise in

  the Pre-Enrollment Agreement that Plaintiffs would receive an

  accredited       degree    therefore      could     not   have    been    performed

  within a year.10         (See ECF No. 45 at 21-22.)

         “Because courts generally try to uphold contracts rather

  than     defeat    them,     [Tenn.       Code    Ann.]    § 29-2-101(a)(5)       is

  narrowly construed.”          Davidson v. Holtzman, 47 S.W.3d 445, 453

  (Tenn.    Ct.     App.    2000)    (citing       Price,   682    S.W.2d   at   932).

  “[T]here    must    be    evidence     to       demonstrate     that   the   parties

  specifically agreed that the contract absolutely would not be

  performed within one year for it to run afoul of the statute of

  10
    Plaintiffs do not specify whether the Pre-Enrollment Agreement was
  written or oral. (See ECF No. 23 ¶ 23.) They do not allege that it
  was written. The Court assumes, for the purpose of evaluating
  Concorde’s statute-of-frauds argument, that the Pre-Enrollment
  Agreement was oral.

                                             94
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 95 of 103          PageID 652



  frauds.”     Birdwell v. Psimer, 151 S.W.3d 916, 919 (Tenn. Ct.

  App. 2004) (citing Johnston v. Cincinnati N.O. & T.P. Ry., 240

  S.W. 429 (Tenn. 1922)).

        The Amended Complaint does not demonstrate that Plaintiffs

  and    Concorde     specifically   agreed          that   the     Pre-Enrollment

  Agreement “absolutely would not be performed within one year.”

  Id.    The HIM program appears, in its normal course, to be a

  fifteen- to sixteen-month program.                (See ECF No. 23 ¶¶ 23, 34,

  39, 46.)     However, it is not clear from the Amended Complaint

  whether it would have been possible for any of the Plaintiffs

  to have completed the program in less than a year by, for

  example, completing coursework at an accelerated rate.                   For the

  statute of frauds to bar the enforcement of a contract, “[i]t

  is not sufficient to show that it is not reasonably possible to

  perform the contract within a year, or that such would probably

  not be done, or that a certain contingency which would bring it

  within the year time period did not occur.”                       Birdwell, 151

  S.W.3d at 919.      The Court cannot conclude, at this juncture and

  on    the   facts    alleged,   that        the    statute   of    frauds    bars

  Plaintiffs from enforcing the Pre-Enrollment Agreement.

        Concorde argues that the damages Plaintiffs seek for their

  breach-of-contract claim are too speculative.                   (See ECF No. 45

  at 15, 22.)    The damages Plaintiffs seek include:



                                         95
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 96 of 103   PageID 653



        (a) The full cost of tuition fees, expenses, and the
        costs of purchased materials paid to [Concorde] for
        the HIM program;

        (b) Any and all interest incurred as a result of
        student loans that Plaintiffs were induced to take in
        order to participate in the HIM program;

        (c) The value of all time expended in participation
        in the program during which Plaintiffs could have
        been   otherwise  gainfully   employed or  pursuing
        alternative educational opportunities;

        (d) The value of lost opportunities for job positions
        for which Plaintiffs were passed over that they would
        have obtained but-for [Concorde’s] failure to confer
        upon them an accredited HIM degree; [and]

        (e) The value of lost earnings over the reasonable
        time in which Plaintiffs could have reasonably
        anticipated being employed in the HIM field with an
        RHIT certification.11

  (ECF No. 23 ¶ 128(a)-(e).)        Concorde asserts that the damages

  Plaintiffs seek under categories (c) through (e) above -- “the

  value of time spent in the HIM program, lost opportunities on

  account of attending the HIM program[,] and lost wages” -- are

  “too speculative to be recovered under a breach of contract

  theory under Tennessee law.”       (ECF No. 45 at 15, 22.)

        “Damages in breach of contract cases are nothing more than

  payment in money for actual losses caused by the breach of

  contract.”    Custom Built Homes v. G.S. Hinsen Co., No. 01A01-

  9511-CV-00513, 1998 WL 960287, at *4 (Tenn. Ct. App. Feb. 6,


  11Plaintiffs also seek treble damages, punitive damages, and
  attorney’s fees, but represent that they “do not seek those
  categories of damages for the breach of contract counts.” (ECF No.
  41 at 15 n.2.)

                                      96
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 97 of 103      PageID 654



  1998).    “In Tennessee, parties are not entitled to recover

  uncertain, contingent, or speculative damages.”               Doe v. Belmont

  Univ., 334 F. Supp. 3d 877, 900 (M.D. Tenn. 2018) (citing

  Kindred v. Nat’l Coll. of Bus. and Tech., Inc., No. W2014-

  00413-COA-R3-CV, 2015 WL 1296076, at *6 (Tenn. Ct. App. Mar.

  19, 2015), and Moore Constr. Co. v. Clarksville Dep’t of Elec.,

  707 S.W.2d 1, 15 (Tenn. Ct. App. 1985)).                 “Damages will be

  considered uncertain or speculative when their existence is

  uncertain, or when the proof is insufficient to enable a trier

  of fact to make a fair and reasonable assessment of damages.”

  Custom Built Homes, 1998 WL 960287, at *4 (citing Wilson v.

  Farmers Chem. Ass’n, Inc., 444 S.W.2d 185, 189 (Tenn. 1969)).

        Some of the damages Plaintiffs seek for their breach-of-

  contract claim are impermissibly speculative.                Their claim for

  damages   for   “lost   opportunities”        and    “lost   earnings,”   for

  example, is too speculative to support a breach-of-contract

  claim in Tennessee.       See Kindred, 2015 WL 1296076, at *7 (in

  breach-of-contract      claim    by        student   plaintiff    who     sued

  university after cancellation of her enrollment, plaintiff’s

  “claimed damages of the expected value of her chosen course of

  studies [were] uncertain and impermissibly speculative as a

  matter of law”) (quotation marks and citation omitted); Belmont

  Univ., 334 F. Supp. 3d at 900-01 (student plaintiff who was

  suspended from university could not obtain damages for “loss of

                                        97
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 98 of 103                 PageID 655



  educational opportunities, past and future economic loss[,]”

  and “loss of future career prospects”).

         Other damages Plaintiffs seek are reasonably certain and

  calculable.     “Courts will allow damages for breach of contract

  even    where   it   is   impossible      to     prove      the   exact     amount    of

  damages.”       Moore     Constr.    Co.,        707   S.W.2d       at     15   (citing

  Provident Life and Accident Ins. Co. v. Globe Indem. Co., 3

  S.W.2d 1057, 1058 (Tenn. 1928)).                   “All that is required is

  proof with a reasonable degree of certainty.”                            Id. (citing

  Buice v. Scruggs Equip. Co., 267 S.W.2d 119, 125-26 (Tenn. Ct.

  App. 1953)).         Plaintiffs seek damages corresponding to the

  “full    cost   of    tuition   fees,          expenses,      and    the    costs     of

  purchased materials paid to [Concorde] for the HIM program” and

  the    “interest     incurred   as    a    result      of    student       loans    that

  Plaintiffs were induced to take in order to participate in the

  HIM program.”        (ECF No. 23 ¶ 128 (a)-(b).)                  Those amounts can

  be precisely or reasonably determined.                 Concorde does not argue

  otherwise.      Plaintiffs plead a valid basis for damages for

  their breach-of-contract claim.

         Concorde argues that Tennessee does not recognize breach-

  of-contract claims based on inadequate educational services.

  (See ECF No. 30-1 at 18.)           Concorde argues, therefore, that the

  Post-Graduation Agreement, in which Concorde agreed to provide

  remedial training to Plaintiffs to allow them to take the RHIT

                                            98
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 99 of 103                  PageID 656



  exam, cannot serve as the basis of their breach-of-contract

  claim.    (Id.)

        Concorde does not support its argument with authority.

  The Sixth Circuit has said that “[c]ourts are not inclined to

  review educational malpractice claims or breach of contract

  claims based on inadequate educational services.”                      Hutchings v.

  Vanderbilt Univ., 55 F. App’x 308, 310 (6th Cir. 2003) (citing

  Regents of Univ. of Mich. v. Ewing, 474 U.S. 214, 226 (1985),

  and   Ross      v.    Creighton     Univ.,       957   F.2d   410,   414    (7th     Cir.

  1992)).        Concorde cites no federal or state authority providing

  that,     as    a     matter   of    law,    breach-of-contract            claims     for

  inadequate           educational     services          are    not    recognized        in

  Tennessee.          The Court cannot conclude, at this stage, that the

  Post-Graduation Agreement cannot serve as the basis of a valid

  breach-of-contract claim.              Plaintiffs adequately plead their

  breach-of-contract claim.

                 4.      Negligence

        The elements of negligence are: (1) a duty of care owed by

  the defendant to the plaintiff; (2) conduct by the defendant

  falling below the applicable standard of care; (3) injury; (4)

  causation in fact; and (5) proximate causation.                        Power & Tel.

  Supply Co. v. SunTrust Banks, Inc., 447 F.3d 923, 932 (6th Cir.

  2006) (citing Bradshaw v. Daniel, 854 S.W.2d 865, 869 (Tenn.

  1993)).

                                              99
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 100 of 103          PageID 657



         In their negligence claim, Plaintiffs allege that Concorde

  breached a duty of care “to provide reasonable and adequate

  remedial    training   to   allow    a     reasonable       person,    similarly

  situated to Plaintiffs, to sit for and pass the RHIT exam

  within a reasonable time.” 12        (ECF No. 23 ¶ 118.)            They allege

  that Concorde incurred that duty “as of the date of notifying

  Plaintiffs of their programmatic accreditation on December 31,

  2018,” and breached the duty when it subsequently “failed to

  provide    adequate    remedial     education    and    training.”           (Id.

  ¶¶ 119-20.)

         Concorde argues that Plaintiffs fail to state a negligence

  claim upon which relief can be granted because Plaintiffs do

  not    adequately   plead   that    Concorde    owed    a    duty     to   provide

  remedial training independent of its alleged contractual duties

  to Plaintiffs.      (See ECF No. 30-1 at 18-19; ECF No. 45 at 23-

  25.)    That argument is well-taken.         “Duty is a legal obligation

  to conform to a reasonable person standard of care in order to

  protect others against unreasonable risks of harm.”                   Bissinger,

  2014 WL 2568413, at *8 (citing Satterfield, 266 S.W.3d at 355).

  A plaintiff asserting a negligence claim must plead that the


  12
    Plaintiffs also allege that Concorde breached a duty of care “to
  competently obtain programmatic accreditation for the HIM program
  within the various timeframes identified by [Concorde].” (ECF No.
  23 ¶ 114.) As discussed supra, Plaintiffs’ negligence claim is
  time-barred to the extent it is based on a breach of that alleged
  duty. See section IV.A.2.d.

                                       100
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 101 of 103                       PageID 658



  defendant      “violate[d]        a   duty,        independent         of   []     contract,

  arising     from       wider    principles          of    social        responsibility.”

  Thomas & Assocs., Inc. v. Metro. Gov’t of Nashville, No. M2001-

  00757-COA-R3-CV, 2003 WL 21302974, at *6 (Tenn. Ct. App. 2003).

         The question of duty is “entirely a question of law for

  the court.”           Power & Tel. Supply Co., 447 F.3d at 932.                           “The

  court must determine whether[,] ‘upon the facts in evidence,

  such a relation exists between the parties that the community

  will impose a legal obligation upon one for the benefit of

  others    --     or,     more    simply,       whether         the     interest      of    the

  plaintiff which has suffered invasion was entitled to legal

  protection       at    the    hands   of     the    defendant.’”             Id.    (quoting

  Bradshaw, 854 S.W.2d at 869-70).

         Plaintiffs allege that Concorde “owed Plaintiffs a [] duty

  of care to provide reasonable and adequate remedial training

  sufficient to allow a reasonable person, similarly situated to

  Plaintiffs,       to    sit     for   and     pass       the    RHIT       exam    within    a

  reasonable time.”              (ECF No. 23 ¶ 118.)                    Plaintiffs do not

  explain the legal basis of that alleged duty.                           In their breach-

  of-contract       claim,       Plaintiffs      allege          that    Concorde      owed    a

  contractual duty to provide remedial training.                               (Id. ¶¶ 110-

  11.)      That    contractual         duty    cannot      serve       as    the    basis    of

  Plaintiffs’ negligence claim.                 Where “the only source of duty

  between a particular plaintiff and defendant is their contract

                                               101
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 102 of 103       PageID 659



  with each other, then a breach of that duty, without more,

  ordinarily will not support a negligence action.”                   Thomas &

  Assocs., 2003 WL 21302974, at *6.

         Plaintiffs do not plausibly allege that Concorde breached

  a non-contractual duty to provide remedial training.                In their

  response to the Motion to Dismiss, they assert only that “the

  Court [has not] made any determination as to the source of

  [Concorde’s]     duties     to   Plaintiffs,   and   indeed,      Plaintiffs’

  allegations      of   the    duties    owed    by    [Concorde]     are    not

  ‘identical’ to the breach of contract claim.”              (ECF No. 41 at

  28.)    That response does not identify the source of Concorde’s

  alleged duty to provide remedial training.               Plaintiffs do not

  adequately plead the duty element of their negligence claim.

  See Riddle v. Lowe’s Home Ctrs., Inc., 802 F. Supp. 2d 900,

  905-06 (M.D. Tenn. 2011) (dismissing negligence claim where

  plaintiff “cite[d] no controlling or even persuasive case law

  that would impute an affirmative duty on Defendant to provide

  assistance to its customers when loading merchandise”); Johnson

  v. City of Memphis, No. 06-cv-2052, 2007 WL 9706343, at *10-11

  (W.D. Tenn. Mar. 19, 2007) (dismissing negligence claim based

  on officer’s use of deadly force against plaintiff’s spouse

  where plaintiff “fail[ed] to state the duty of care allegedly

  owed”); Calipari v. Powertel, Inc., 231 F. Supp. 2d 734, 736

  (W.D.    Tenn.   2002)      (dismissing     negligence    claim    based    on

                                        102
Case 2:19-cv-02583-SHM-cgc Document 46 Filed 06/25/20 Page 103 of 103                   PageID 660



  defendants’        alleged    failure     to    pay      proceeds    to        plaintiff

  pursuant to an endorsement agreement where “plaintiffs [did]

  not   allege[]      that     defendants    owed    any     duty   outside        of    the

  contractual relationship”).

         Plaintiffs do not plausibly allege that Concorde owed them

  a    non-contractual       duty   to   “provide         reasonable       and    adequate

  remedial training to allow [them] . . . to sit for and pass the

  RHIT exam within a reasonable time.”                       (ECF No. 23 ¶ 118.)

  Plaintiffs fail to state a negligence claim for which relief

  can be granted.       Plaintiffs’ negligence claim is DISMISSED.

  V.     Conclusion

         For   the    foregoing     reasons,        the    Motion     to    Dismiss       is

  GRANTED IN PART and DENIED IN PART.                       The Motion to Dismiss

  Plaintiffs’ TCPA, negligent misrepresentation, and negligence

  claims (Counts 2, 3, and 6) is GRANTED.                       Plaintiffs’ TCPA,

  negligent     misrepresentation,            and       negligence         claims        are

  DISMISSED.     The Motion to Dismiss Plaintiffs’ fraud, promissory

  estoppel,     breach-of-contract,           and    unjust     enrichment          claims

  (Counts 1, 4, 5, and 7) is DENIED.



  So ordered this 25th day of June, 2020.



                                          /s/ Samuel H. Mays, Jr.
                                         SAMUEL H. MAYS, JR.
                                         UNITED STATES DISTRICT JUDGE

                                            103
